Exhibit 10.12

 

LOGO [g49834ex10_12cov.jpg]    LIMITED LIABILITY PARTNERSHIP

EXECUTION VERSION

$100,000,000

FACILITY AGREEMENT

dated August 6, 2009

for

WESTWAY GROUP, INC.

WESTWAY HOLDINGS NETHERLANDS BV

as original borrowers

WESTWAY GROUP, INC.

as original guarantor

with

E D & F MAN TREASURY MANAGEMENT PLC

as lender

 

 

MULTICURRENCY REVOLVING FACILITY AGREEMENT

 

 



--------------------------------------------------------------------------------

CONTENTS

 

Clause

   Page

1.

   Definitions and Interpretation    1

2.

   The Facility    19

3.

   Purpose    19

4.

   Conditions of Utilisation    19

5.

   Utilisation    21

6.

   Optional Currencies    21

7.

   Repayment    23

8.

   Prepayment and Cancellation    23

9.

   Interest    25

10.

   Interest Periods    26

11.

   Changes to the Calculation of Interest    26

12.

   Fees    27

13.

   Tax Gross Up and Indemnities    28

14.

   Increased Costs    30

15.

   Other Indemnities    31

16.

   Mitigation by the Lender    32

17.

   Costs and Expenses    33

18.

   Guarantee and Indemnity    34

19.

   Representations    37

20.

   Information Undertakings    42

21.

   Financial Covenants    44

22.

   General Undertakings    46

23.

   Events of Default    51

24.

   Changes to the Lender    56

25.

   Changes to the Obligors    58

26.

   Conduct of Business by the Finance Parties    60

27.

   Payment Mechanics    61

28.

   Set-off    64

29.

   Notices    64

30.

   Calculations and Certificates    65

31.

   Partial Invalidity    65

 



--------------------------------------------------------------------------------

32.    Remedies and Waivers    65 33.    Amendments and Waivers    66 34.   
Counterparts    66 35.    USA Patriot Act    66 36.    Governing Law    67 37.
   Enforcement    67 SCHEDULE 1 CONDITIONS PRECEDENT    68 SCHEDULE 2
UTILISATION REQUEST    70 SCHEDULE 3 FORM OF COMPLIANCE CERTIFICATE    71
SCHEDULE 4 FORM OF ACCESSION DEED    72



--------------------------------------------------------------------------------

THIS AGREEMENT is dated August 6, 2009 and made between:

 

(1) WESTWAY GROUP, INC. as original borrower (the “Company”);

 

(2) WESTWAY HOLDINGS NETHERLANDS BV as original borrower (together with the
Company as original borrower, the “Original Borrowers”);

 

(3) WESTWAY GROUP, INC. as original guarantor (the “Original Guarantor”); and

 

(4) E D & F MAN TREASURY MANAGEMENT PLC as lender (the “Lender”).

IT IS AGREED as follows:

SECTION 1

INTERPRETATION

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

In this Agreement:

“Accession Deed” means a document substantially in the form set out in Schedule
4 (Form of Accession Deed).

“Additional Borrower” means a person who becomes a Borrower under this Agreement
pursuant to Clause 25.2 (Additional Borrower and Additional Guarantor).

“Additional Guarantor” means a person who becomes a Guarantor under this
Agreement pursuant to Clause 25.2 (Additional Borrower and Additional
Guarantor).

“Additional Obligor” means an Additional Borrower or an Additional Guarantor.

“Affiliate” means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.

“Anti-Terrorism Law” means each of:

 

  (a) Executive Order No. 13224 of September 23, 2001—Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten To Commit, or Support
Terrorism (the “Executive Order”);

 

  (b) the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56
(commonly known as the USA Patriot Act);

 

  (c) the Money Laundering Control Act of 1986, Public Law 99-570;

 

  (d) the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq,
the Trading with the Enemy Act, 50 U.S.C. App. §§ 1 et seq, any Executive Order
or regulation promulgated thereunder and administered by the Office of Foreign
Assets Control (“OFAC”) of the U.S. Department of the Treasury; and

 

1



--------------------------------------------------------------------------------

  (e) any similar law enacted in the United States subsequent to the date of
this Agreement.

“Applicable Rate” means:

 

  (a) in relation to any amount in the Base Currency or an Optional Currency in
respect of which LIBOR exists, LIBOR; and

 

  (b) in relation to any amount in any other Optional Currency in respect of
which LIBOR does not exist, the rate nominated by the Lender representing the
average cost to the Lender of funding that amount in that Optional Currency from
whatever source it may reasonably select.

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.

“Availability Period” means the period from and including the date of this
Agreement to and including 27 May 2011.

“Available Facility” means the amount of the Facility minus:

 

  (a) the Base Currency Amount of any outstanding Loans; and

 

  (b) in relation to any proposed Utilisation, the Base Currency Amount of any
Loans that are due to be made on or before the proposed Utilisation Date,

other than any Loans that are due to be repaid or prepaid on or before the
proposed Utilisation Date.

“Base Currency” means dollars.

“Base Currency Amount” means, in relation to a Loan, the amount specified in the
Utilisation Request delivered by a Borrower for that Loan (or, if the amount
requested is not denominated in the Base Currency, that amount converted into
the Base Currency at an exchange rate nominated by the Lender on the date which
is three Business Days before the Utilisation Date or, if later, on the date the
Lender receives the Utilisation Request) adjusted to reflect any repayment or
prepayment of the Loan.

“Borrower” means an Original Borrower or an Additional Borrower.

“Break Costs” means the amount (if any) by which:

 

  (a) the interest which the Lender should have received for the period from the
date of receipt of all or any part of a Loan or Unpaid Sum to the last day of
the current Interest Period in respect of that Loan or Unpaid Sum, had the
principal amount or Unpaid Sum received been paid on the last day of that
Interest Period;

 

2



--------------------------------------------------------------------------------

exceeds:

 

  (b) the amount which the Lender would be able to obtain by placing an amount
equal to the principal amount or Unpaid Sum received by it on deposit with a
leading bank in the Relevant Interbank Market for a period starting on the
Business Day following receipt or recovery and ending on the last day of the
current Interest Period.

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in London, Amsterdam, New York and

 

  (a) (in relation to any date for payment or purchase of a currency other than
euro) the principal financial centre of the country of that currency; or

 

  (b) (in relation to any date for payment or purchase of euro) a day which is a
TARGET Day.

“Change of Control” means, in respect of a given company, any person or group of
connected persons who becomes the owner of over 50 per cent. of the issued and
voting share capital of that company (for the purpose of this definition,
“connected person” shall be construed in accordance with section 839 of the
Income and Corporation Taxes Act 1988).

“Code” means, at any date, the U.S. Internal Revenue Code of 1986 and the
regulations promulgated and the judicial and administrative decisions rendered
under it, all as the same may be in effect at such date.

“Compliance Certificate” means a certificate substantially in the form set out
in Schedule 3 (Form of Compliance Certificate).

“Consolidated Net Worth” means, in respect of the Group, the excess of total
consolidated assets over total consolidated liabilities (and for the avoidance
of doubt, common stock and preferred stock issued by the Group shall be regarded
as equity for the purpose of determining Consolidated Net Worth).

“Customer Contracts” means the contracts to be entered into between members of
the Group and members of the ED&F Man Group pursuant to which, inter alia, such
members of the ED&F Man Group will be obliged:

 

  (a) to offer to members of the Group the opportunity to match any offer for
bulk liquid storage services in any centre in which members of the Group have
available the necessary facilities to fulfil the then requirements of such
members of the ED&F Man Group;

 

  (b) to accept any such matching offer; and

 

  (c) to be the exclusive provider of cane mollasses to the Group,

on and subject to the terms and conditions thereof.

 

3



--------------------------------------------------------------------------------

“Default” means an Event of Default or any event or circumstance specified in
Clause 23 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.

“Disruption Event” means either or both of:

 

  (a) a material disruption to those payment or communications systems or to
those financial markets which are, in each case, required to operate in order
for payments to be made in connection with the Facility (or otherwise in order
for the transactions contemplated by the Finance Documents to be carried out)
which disruption is not caused by, and is beyond the control of, any of the
Parties; or

 

  (b) the occurrence of any other event which results in a disruption (of a
technical or systems-related nature) to the treasury or payments operations of a
Party preventing that, or any other Party:

 

  (i) from performing its payment obligations under the Finance Documents; or

 

  (ii) from communicating with other Parties in accordance with the terms of the
Finance Documents,

(and which (in either such case)) is not caused by, and is beyond the control
of, the Party whose operations are disrupted.

“ED&F Man Group” means ED&F Man Holdings Limited and its Subsidiaries.

“Environmental Claim” means any claim, proceeding or investigation by any person
in respect of any Environmental Law.

“Environmental Law” means any applicable law in any jurisdiction in which any
member of the Group conducts business which relates to the pollution or
protection of the environment or harm to or the protection of human health or
the health of animals or plants.

“Environmental Permits” means any permit, licence, consent, approval and other
authorisation and the filing of any notification, report or assessment required
under any Environmental Law for the operation of the business of any member of
the Group conducted on or from the properties owned or used by the relevant
member of the Group.

“ERISA” means, at any date, the United States Employee Retirement Income
Security Act of 1974 and the regulations promulgated and rulings issued
thereunder, all as the same may be in effect at such date.

“ERISA Affiliate” means, in relation to a member of the Group, each person (as
defined in Section 3(9) of ERISA) which together with that member of the Group
would be deemed to be a “single employer” (a) within the meaning of
Section 414(b), (c), (m) or (o) of the Code or (b) as a result of that member of
the Group being or having been a general partner of such person.

 

4



--------------------------------------------------------------------------------

“ERISA Event” means

 

  (a) (i) the occurrence of a reportable event, within the meaning of
Section 4043 of ERISA, with respect to any Plan unless the 30 day notice
requirement with respect to such event has been waived or (ii) the requirements
of Section 4043(b) of ERISA apply with respect to a contributing sponsor, as
defined in Section 4001(a)(13) of ERISA, of a Plan, and an event described in
paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is
reasonably expected to occur with respect to such Plan within the following 30
days;

 

  (b) the application for a minimum funding waiver under Section 303 of ERISA
with respect to a Plan;

 

  (c) the provision by the administrator of any Plan of a notice of intent to
terminate such Plan, pursuant to Section 4041(a)(2) of ERISA (including any such
notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA);

 

  (d) the cessation of operations at a facility of any Obligor or any ERISA
Affiliate in the circumstances described in Section 4062(3) of ERISA;

 

  (e) the incurrence by any Obligor or ERISA Affiliate of any liability with
respect to the withdrawal or partial withdrawal by any Obligor or any ERISA
Affiliate from a Multiple Employer Plan;

 

  (f) the conditions for imposition of a lien under Section 302(f) of ERISA
shall have been met with respect to any Plan;

 

  (g) the adoption of an amendment to a Plan requiring the provision of security
to such Plan pursuant to Section 307 of ERISA;

 

  (h) the institution by the PBGC of proceedings to terminate a Plan pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, such Plan;

 

  (i) the existence with respect to any Plan of an “accumulated funding
deficiency” (as defined in Section 302 of ERISA), whether or not waived;

 

  (j) the failure to make by its due date a required contribution with respect
to any Plan or the failure to make any required contribution to a Multiemployer
Plan;

 

  (k) the incurrence or expected incurrence by any Obligor or ERISA Affiliate of
any liability under Title IV of ERISA with respect to any Plan or Multiemployer
Plan;

 

5



--------------------------------------------------------------------------------

  (l) an action, suit, proceeding, hearing, audit or investigation with respect
to the administration, operation or the investment of assets of any Plan (other
than routine claims for benefits) is pending, expected or threatened; or

 

  (m) the incurrence of an Insufficiency by or with respect to any Plan.

“Event of Default” means any event or circumstance specified as such in
Clause 23 (Events of Default).

“Executive Order” has the meaning given to it in paragraph (a) of the definition
of “Anti-Terrorism Laws”.

“Facility” means the multicurrency revolving loan facility in an aggregate
amount of $100,000,000 made available under this Agreement as described in
Clause 2 (The Facility) to the extent not cancelled or reduced under this
Agreement.

“Finance Document” means this Agreement, any Accession Deed, the Funding
Indemnity, the side letter dated 28 May 2009 between the Lender and the Company
(for and on behalf of itself and its Subsidiaries) and any other document
designated as a “Finance Document” by the Lender and the Company.

“Financial Indebtedness” means any indebtedness for or in respect of:

 

  (a) moneys borrowed;

 

  (b) any amount raised by acceptance under any acceptance credit facility or
dematerialised equivalent;

 

  (c) any amount raised pursuant to any note purchase facility or the issue of
bonds, notes, debentures, loan stock or any similar instrument;

 

  (d) the amount of any liability in respect of any lease or hire purchase
contract which would, in accordance with GAAP, be treated as a finance or
capital lease;

 

  (e) receivables sold or discounted (other than any receivables to the extent
they are sold on a non-recourse basis);

 

  (f) any amount raised under any other transaction (including any forward sale
or purchase agreement) having the commercial effect of a borrowing;

 

  (g) any derivative transaction entered into in connection with protection
against or benefit from fluctuation in any rate or price (and, when calculating
the value of any derivative transaction, only the marked to market value shall
be taken into account);

 

  (h) any counter-indemnity obligation in respect of a guarantee, indemnity,
bond, standby or documentary letter of credit or any other instrument issued by
a bank or financial institution;

 

  (i) any amount raised by the issue of redeemable shares;

 

6



--------------------------------------------------------------------------------

  (j) any amount of any liability under an advance or deferred purchase
agreement if one of the primary reasons behind the entry into this agreement is
to raise finance; and

 

  (k) (without double counting) the amount of any liability in respect of any
guarantee or indemnity for any of the items referred to in paragraphs (a) to
(j) above.

“Financial Quarter” means the period commencing on the day after one Quarter
Date and ending on the next Quarter Date.

“Funding Indemnity” means the letter of indemnity provided by the Obligors dated
on or about the date of this Agreement in favour of the Lender relating to the
first Utilisation Request issued pursuant to this Agreement.

“GAAP” means generally accepted accounting principles in the United States.

“Group” means the Original Guarantor and its Subsidiaries for the time being.

“Guarantor” means an Original Guarantor or an Additional Guarantor.

“Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.

“Insufficiency” means, with respect to any Plan, the amount, determined on a
plan termination basis, if any, of its unfunded benefit liabilities, as defined
in, and in accordance with actuarial assumptions set forth in,
Section 4001(a)(18) of ERISA (excluding any accrued but unpaid contributions).

“Interest Period” means:

 

  (a) in relation to a Loan which is deemed to be a Loan pursuant to Clause 2.2,
one Month;

 

  (b) in relation to any other Loans, each period determined in accordance with
Clause 10 (Interest Periods); and

 

  (c) in relation to an Unpaid Sum, each period determined in accordance with
Clause 9.3 (Default interest).

“Interim Facility Agreement” means the $100,000,000 facility agreement dated
28 May 2009 between the Borrowers and the Lender.

“Investment Company Act” means the U.S. Investment Company Act of 1940.

“IRS” means the United States Internal Revenue Service or any successor thereto.

 

7



--------------------------------------------------------------------------------

“Joint Venture” means any joint venture entity, whether a company,
unincorporated firm, undertaking, association, joint venture or partnership or
any other entity.

“LIBOR” means, in relation to any Loan:

 

  (a) the applicable Screen Rate; or

 

  (b) (if no Screen Rate is available for the applicable currency or the
Interest Period of that Loan) the arithmetic mean of the rates (rounded upwards
to four decimal places) as supplied to the Lender at its request quoted by the
Reference Banks to leading banks in the London interbank market,

as of 11:00 a.m. on the Quotation Day for the offering of deposits in the
applicable currency of that Loan and for a period comparable to the Interest
Period for that Loan.

“Loan” means:

 

  (a) a loan made or to be made under the Facility; or

 

  (b) a loan made under the Interim Facility Agreement which is deemed to be a
Loan pursuant to Clause 2.2,

or, in each case, the principal amount outstanding for the time being of that
loan.

“Margin” means 3.50 per cent. per annum.

“Margin Stock” means margin stock or “margin security” within the meaning of
Regulations T, U and X.

“Material Adverse Effect” means a material adverse effect on:

 

  (a) the business, operations, property, financial condition or prospects of
the Group taken as a whole;

 

  (b) the ability of an Obligor to perform its obligations under the Finance
Documents; or

 

  (c) the validity or enforceability of the Finance Documents or the rights or
remedies of the Lender under the Finance Documents.

“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

 

  (a) subject to paragraph (c) below, if the numerically corresponding day is
not a Business Day, that period shall end on the next Business Day in that
calendar month in which that period is to end if there is one, or if there is
not, on the immediately preceding Business Day;

 

  (b) if there is no numerically corresponding day in the calendar month in
which that period is to end, that period shall end on the last Business Day in
that calendar month; and

 

8



--------------------------------------------------------------------------------

  (c) if an Interest Period begins on the last Business Day of a calendar month,
that Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end.

The above rules will only apply to the last Month of any period.

“Multiemployer Plan” means a multiemployer plan, as defined in Section
(3)(37) of ERISA, subject to Title IV of ERISA, contributed to for any employees
of a U.S. Obligor or any ERISA Affiliate.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, subject to Title IV of ERISA, that (a) is
maintained for employees of any Obligor or any ERISA Affiliate and at least one
person other than the Obligors and the ERISA Affiliates or (b) was so maintained
and in respect of which any Obligor or any ERISA Affiliate could have liability
under Section 4064 or 4069 of ERISA in the event such plan has been or were to
be terminated.

“Obligor” means a Borrower or a Guarantor.

“OFAC” has the meaning given to it in paragraph (d) of the definition of
“Anti-Terrorism Laws”.

“Optional Currency” means a currency (other than the Base Currency) which
complies with the conditions set out in Clause 4.3 (Conditions relating to
Optional Currencies).

“Original Financial Statements” means the audited consolidated financial
statements of the Group for the financial year ended 31 December 2008.

“Participating Member State” means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

“Party” means a party to this Agreement.

“PBGC” means the U.S. Pension Benefit Guaranty Corporation, or any entity
succeeding to all or any of its functions under ERISA.

“Permitted Acquisition” means:

 

  (a) the Transaction; or

 

  (b) an acquisition by a member of the Group of an asset sold, leased,
transferred or otherwise disposed of by another member of the Group in
circumstances constituting a Permitted Disposal.

“Permitted Disposal” means any sale, lease, transfer or other disposal on arm’s
length terms:

 

  (a) made in the ordinary course of trading of the disposing entity;

 

9



--------------------------------------------------------------------------------

  (b) constituted by a licence of intellectual property rights (provided that
each company in the Group retains such intellectual property rights as are
necessary for the continuing business of the Group;

 

  (c) of assets where proceeds of disposal are used within 180 days of that
disposal to purchase replacement assets that are similar or superior as to type
and value;

 

  (d) for cash of any obsolete assets not required for the efficient operation
of the business of the Group by any member of the Group;

 

  (e) arising as a result of any Permitted Security;

 

  (f) of cash where that disposal is not otherwise prohibited by the Finance
Documents; or

 

  (g) during any financial year where the book value of the assets (when
aggregated with the book value of the assets for any other sale, lease, transfer
or other disposal by or between members of the Group, other than as permitted
under paragraphs (a) to (f) above) does not exceed 10 per cent. of the
Consolidated Net Worth as shown in the Compliance Certificate delivered pursuant
to Clause 20.2 (Compliance Certificate).

“Permitted Financial Indebtedness” means Financial Indebtedness:

 

  (a) arising under or permitted by the Finance Documents;

 

  (b) arising under a Permitted Loan, a Permitted Guarantee or a Permitted
Transaction; or

 

  (c) under finance or capital leases of vehicles, plant, equipment or
computers, provided that the aggregate capital value of all such items so leased
under outstanding leases by members of the Group does not exceed $2,000,000 (or
its equivalent in other currencies) at any time.

“Permitted Guarantee” means:

 

  (a) the endorsement of negotiable instruments in the ordinary course of trade;

 

  (b) any performance or similar bond or guarantee guaranteeing performance by a
member of the Group under any contract entered into in the ordinary course of
trade, or an indemnity given by a member of the Group in respect of any such
performance or similar bond or guarantee guaranteeing performance by a member of
the Group that is provided by a bank or other financial institution;

 

  (c) any guarantee permitted under Clause 22.13 (Indebtedness);

 

  (d) any guarantee given in respect of the netting or set-off arrangements
permitted pursuant to paragraph (a) of the definition of Permitted Security;

 

10



--------------------------------------------------------------------------------

  (e) any indemnity given in the ordinary course of the documentation of a
Permitted Acquisition or a Permitted Disposal which indemnity is in a customary
form and subject to customary limitations; or

 

  (f) any guarantee given in the ordinary course of business and the aggregate
value of any such obligations so guaranteed at any time does not exceed
$2,000,000 (or its equivalent in other currencies).

“Permitted Joint Venture” means any investment of any member of the Group as at
the date of this Agreement in any Joint Venture (including Champion Liquid Feeds
Pty Ltd and Sunnyside Feed LLC) and any investment after the date of this
Agreement in any Joint Venture where:

 

  (a) the Joint Venture is engaged in a business substantially the same as that
carried on by the Group; and

 

  (b) in any financial year of the Company, the aggregate (the “Joint Venture
Investment”) of:

 

  (i) all amounts subscribed for shares in, lent to, or invested in all such
Joint Ventures by any member of the Group,

 

  (ii) the contingent liabilities of any member of the Group under any guarantee
given in respect of the liabilities of any such Joint Venture; and

 

  (iii) the market value of any assets transferred by any member of the Group to
any such Joint Venture,

when aggregated with the total purchase price in respect of the Permitted
Acquisitions permitted in that financial year does not exceed $2,000,000 (or its
equivalent in other currencies).

“Permitted Loan” means:

 

  (a) any trade credit extended by any member of the Group to its customers on
normal commercial terms and in the ordinary course of its trading activities;

 

  (b) Financial Indebtedness which is referred to in the definition of, or
otherwise constitutes, Permitted Financial Indebtedness (except under paragraph
(b) of that definition);

 

  (c) a loan made by an Obligor to another Obligor or made by a member of the
Group which is not an Obligor to another member of the Group;

 

  (d) any loan made by an Obligor to a member of the Group which is not an
Obligor so long as the aggregate amount of the Financial Indebtedness under any
such loans does not exceed $5,000,000 (or its equivalent) at any time; or

 

11



--------------------------------------------------------------------------------

  (e) any loan (other than a loan made by a member of the Group to another
member of the Group) so long as the aggregate amount of the Financial
Indebtedness under any such loans does not exceed $5,000,000 (or its equivalent)
at any time.

“Permitted Security” means:

 

  (a) any netting or set-off arrangement entered into by any member of the Group
in the ordinary course of its banking arrangements for the purpose of netting
debit and credit balances;

 

  (b) any lien arising by operation of law and in the ordinary course of
trading;

 

  (c) any Security or Quasi-Security created at any time to secure any
indebtedness incurred by any member of the Group by way of non-recourse project
financing and, for this purpose, “non-recourse project financing” means any
arrangement for the provision of funds which are to be used to finance a project
for the acquisition, construction, development or exploitation of any property
or asset pursuant to which the persons providing such funds agree to look only
to the property or asset financed (including, for the avoidance of doubt,
security over shares of the project company) and the revenues to be generated by
the use, exploitation, operation of, or loss of or damage to, such property or
asset without recourse to other assets or revenues of any member of the Group;

 

  (d) any Security or Quasi-Security created at any time over goods and products
or documents of title to goods and products arising in the ordinary course of
business in connection with letters of credit and similar transactions entered
into in order to finance the payment of the purchase price of such goods or
products where such Security or Quasi-Security secures only indebtedness in
respect of the purchase price of such goods or products (and amounts incidental
thereto) required to be repaid within 180 days after the date upon which such
indebtedness was first incurred, providing in each case that such indebtedness
is in fact paid within such 180 day period or, if earlier, its maturity;

 

  (e) any Security or Quasi-Security in respect of any tax and assessments or
governmental charges which are either (i) not yet due and payable or (ii) being
contested in good faith;

 

  (f) any Security or Quasi-Security securing indebtedness which was previously
permitted to be secured pursuant to this Agreement as Permitted Security and
which has been extended, renewed or replaced to the extent that:

 

  (i) the outstanding principal amount of indebtedness so secured is not
increased,

 

  (ii) the Security or Quasi-Security applies to the same property which was
subject thereto; and

 

12



--------------------------------------------------------------------------------

  (iii) no event has occurred which constitutes or (with the passage of time or
the giving of notice or both) would constitute an Event of Default;

 

  (g) any Security or Quasi-Security consented to in writing by the Lender, in
its discretion; or

 

  (h) any other Security or Quasi-Security (in addition to those listed in
paragraphs (a) to (g) above) securing indebtedness the principal amount of which
(when aggregated with the principal amount of any other indebtedness which has
the benefit of Security or Quasi-Security given by any member of the Group other
than as permitted under paragraphs (a) to (g) above) does not exceed $1,000,000
(or its equivalent in another currency or currencies).

“Permitted Transaction” means:

 

  (a) any disposal required, Financial Indebtedness incurred, guarantee,
indemnity or Security or Quasi-Security given, or other transaction arising,
under the Finance Documents;

 

  (b) the solvent liquidation or reorganisation of any member of the Group which
is not an Obligor so long as any payments or assets distributed as a result of
such liquidation or reorganisation are distributed to other members of the
Group;

 

  (c) transactions (other than (i) any sale, lease, license, transfer or other
disposal and (ii) the granting or creation of Security or the incurring or
permitting to subsist of Financial Indebtedness) conducted in the ordinary
course of trading on arm’s length terms; or

 

  (d) any payments or other transactions contemplated by the Transaction
Agreement or the Customer Contracts.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Quarter Date” means each of 31 March, 30 June, 30 September and 31 December.

“Quasi-Security” has the meaning given to it in Clause 22.4(b) (Negative
pledge).

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined:

 

  (a) (if the currency is sterling), the first day of that period;

 

  (b) (if the currency is euro), two TARGET Days before the first day of that
period; or

 

  (c) (for any other currency), two Business Days before the first day of that
period,

unless market practice differs in the Relevant Interbank Market for a currency,
in which case the Quotation Day for that currency will be determined by the
Lender in accordance with market practice in the Relevant Interbank Market (and
if quotations would normally be given by leading banks in the Relevant Interbank
Market on more than one day, the Quotation Day will be the last of those days).

 

13



--------------------------------------------------------------------------------

“Real Property” means:

 

  (a) any freehold, leasehold or immovable property; and

 

  (b) any buildings, fixtures, fittings, fixed plant or machinery from time to
time situated on or forming part of that freehold or leasehold property.

“Reference Banks” means the principal London offices of The Royal Bank of
Scotland plc, HSBC Bank plc and Lloyds TSB Bank plc or such other banks as may
be appointed by the Lender in consultation with the Company.

“Refinancing Proceeds” means the proceeds of refinancing of the Facility by bank
debt and/or bonds.

“Regulations T, U and X” means, respectively, Regulations T, U and X of the
Board of Governors of the Federal Reserve System of the United States (or any
successor) as now and from time to time in effect from the date of this
Agreement.

“Relevant Interbank Market” means in relation to euro, the European interbank
market and, in relation to any other currency, the London interbank market.

“Relevant Jurisdiction” means:

 

  (a) the jurisdiction of incorporation or organisation of each member of the
Group; and

 

  (b) the jurisdiction where any member of the Group is conducting its business.

“Repeating Representations” means each of the representations set out in Clause
19.1 (Status), Clause 19.2 (Binding obligations), Clause 19.3 (Non-conflict with
other obligations), Clause 19.4 (Power and authority), Clause 19.5 (Validity and
admissibility in evidence), Clause 19.6 (Governing law and enforcement), Clause
19.9 (No default), Clause 19.10 (Financial statements), Clause 19.11 (Pari passu
ranking), Clause 19.12 (No proceedings pending or threatened), Clause 19.13
(Environmental compliance), Clause 19.14 (Environmental Claims), Clause 19.15
(Taxation), Clause 19.16 (Security), Clause 19.17 (Good title to assets), Clause
19.18 (ERISA and Multiemployer Plans), Clause 19.19 (Federal Reserve
Regulations), Clause 19.20 (Investment Companies), Clause 19.21 (Anti-Terrorism
Laws) and Clause 19.22 (No adverse consequences).

“Restricted Party” means any person listed:

 

  (a) in the Annex to the Executive Order;

 

  (b) on the “Specially Designated Nationals and Blocked Persons” list
maintained by the OFAC; or

 

14



--------------------------------------------------------------------------------

  (c) in any successor list to either of the foregoing.

“Rollover Loan” means one or more Loans:

 

  (a) made or to be made on the same day that a maturing Loan is due to be
repaid;

 

  (b) the aggregate amount of which is equal to or less than the maturing Loan;

 

  (c) in the same currency as the maturing Loan (unless it arose as a result of
the operation of Clause 6.2 (Unavailability of a currency)); and

 

  (d) made or to be made to the same Borrower for the purpose of refinancing a
maturing Loan.

“SEC” means the United States Securities and Exchange Commission or any
successor thereto.

“Screen Rate” means the British Bankers’ Association Interest Settlement Rate
for the relevant currency and period, displayed on the appropriate page of the
Reuters screen. If the agreed page is replaced or service ceases to be
available, the Lender may specify another page or service displaying the
appropriate rate after consultation with the Company.

“Security” means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, subject to Title IV of ERISA, that (a) is
maintained or contributed to by any Obligor or any ERISA Affiliate for employees
of any Obligor or any ERISA Affiliate and no person other than the Obligors and
the ERISA Affiliates or (b) was so maintained or contributed to and in respect
of which any Obligor or any ERISA Affiliate could have liability under
Section 4069 of ERISA in the event such plan has been or were to be terminated.

“Specified Representations” means each of the representations set out in Clause
19.7 (Deduction of Tax), Clause 19.8 (No filing or stamp taxes), Clauses
19.10(a) and 19.10(c) (Financial statements), Clause 19.12 (No proceedings
pending or threatened), Clause 19.13 (Environmental compliance), Clause 19.14
(Environmental Claims), Clause 19.15 (Taxation), Clause 19.17 (Good title to
assets), Clause 19.18 (ERISA and Multiemployer Plans) and Clause 19.22 (No
adverse consequences).

“Subsidiary” means a subsidiary within the meaning of section 1159 of the
Companies Act 2006.

“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilises interlinked national real time gross
settlement systems and the European Central Bank’s payment mechanism and which
began operations on 4 January 1999.

 

15



--------------------------------------------------------------------------------

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilises a single shared platform and which was
launched on 19 November 2007.

“TARGET Day” means

 

  (a) until such time as TARGET is permanently closed down and ceases operations
any day on which both TARGET and TARGET2 are; and

 

  (b) following such time as TARGET is permanently closed down and ceases
operations, any day on which TARGET2 is,

open for the settlement of payments in euro.

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

“Termination Date” means 27 May 2011.

“Transaction” means the series of transactions as contemplated in the press
release dated 25 November 2008 issued by the Company.

“Transaction Agreement” means the sale and purchase agreement dated 25 November
2008 between the Company (in its former name of “Shermen WSC Acquisition Corp.”)
and the Lender relating to the sale and purchase of certain assets (as amended
to date).

“Unpaid Sum” means any sum due and payable but unpaid by an Obligor under the
Finance Documents.

“U.S.” and “United States” means the United States of America, its territories,
possessions and other areas subject to the jurisdiction of the United States of
America.

“U.S. Borrower” means a Borrower whose jurisdiction of organisation is a state
of the United States or the District of Columbia.

“U.S. Guarantor” means a Guarantor whose jurisdiction of organisation is a state
of the United States or the District of Columbia.

“U.S. Obligor” means any U.S. Borrower or U.S. Guarantor.

“Utilisation” means a utilisation of the Facility.

“Utilisation Date” means the date of a Utilisation, being the date on which the
relevant Loan was or is to be made (as the case may be).

“Utilisation Request” means a notice substantially in the form set out in
Schedule 2 (Requests).

 

16



--------------------------------------------------------------------------------

“VAT” means value added tax as provided for in the Value Added Tax Act 1994 and
any other tax of a similar nature.

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

 

1.2 Construction

 

  (a) Unless a contrary indication appears any reference in this Agreement to:

 

  (i) the “Lender”, any “Obligor” or any “Party” shall be construed so as to
include its successors in title, permitted assigns and permitted transferees;

 

  (ii) “assets” includes present and future properties, revenues and rights of
every description;

 

  (iii) a “Finance Document” or any other agreement or instrument is a reference
to that Finance Document or other agreement or instrument as amended, novated,
supplemented, extended, replaced or restated;

 

  (iv) “indebtedness” includes any obligation (whether incurred as principal or
as surety) for the payment or repayment of money, whether present or future,
actual or contingent;

 

  (v) a “person” includes any individual, firm, company, corporation,
government, state or agency of a state or any association, trust, joint venture,
consortium or partnership (whether or not having separate legal personality);

 

  (vi) a “regulation” includes any regulation, rule, official directive, request
or guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organisation;

 

  (vii) a provision of law is a reference to that provision as amended or
re-enacted; and

 

  (viii) a time of day is a reference to London time.

 

  (b) Section, Clause and Schedule headings are for ease of reference only.

 

  (c) Unless a contrary indication appears, a term used in any other Finance
Document or in any notice given under or in connection with any Finance Document
has the same meaning in that Finance Document or notice as in this Agreement.

 

  (d) A Default (other than an Event of Default) is “continuing” if it has not
been remedied or waived and an Event of Default is “continuing” if it has not
been remedied or waived.

 

17



--------------------------------------------------------------------------------

1.3 Currency Symbols and Definitions

 

  (a) “$” and “dollars” denote the lawful currency of the United States of
America.

 

  (b) “£” and “sterling” denote the lawful currency of the United Kingdom.

 

  (c) “EUR” and “euro” denote the single currency unit of the Participating
Member States.

 

1.4 Third party rights

A person who is not a Party has no right under the Contracts (Rights of Third
Parties) Act 1999 to enforce or to enjoy the benefit of any term of this
Agreement.

 

18



--------------------------------------------------------------------------------

SECTION 2

THE FACILITY

 

2. THE FACILITY

 

2.1 The Facility

Subject to the terms of this Agreement, the Lender makes available, and will
make available for the duration of the Availability Period, to the Borrowers a
multicurrency revolving loan facility in an aggregate amount of $100,000,000.

 

2.2 Interim Facility Agreement

This Agreement supersedes the Interim Facility Agreement, which shall be deemed
to be automatically terminated (without prejudice to any accrued rights and
obligations as at the date of this Agreement of the Borrowers and the Lenders
under the Interim Facility Agreement) on the date of this Agreement. Upon the
termination of the Interim Facility Agreement, all existing loans outstanding
under the Interim Facility Agreement shall automatically be deemed to be
converted to Loans (in the currency in which they were originally made) under
and subject to the terms and conditions of this Agreement, provided that the
first Interest Period in respect of any deemed Loan hereunder shall end on the
date one Month from the date that the corresponding loan was originally made
under the Interim Facility Agreement. For the avoidance of doubt, in no
circumstances is the aggregate amount of all Loans, including such deemed Loans,
to exceed an aggregate amount of $100,000,000.

 

3. PURPOSE

 

3.1 Purpose

Each Borrower shall apply all amounts borrowed by it under the Facility towards
its general corporate purposes.

 

3.2 Monitoring

The Lender is not bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

 

4. CONDITIONS OF UTILISATION

 

4.1 Initial conditions precedent

No Borrower may deliver a Utilisation Request unless the Lender has received all
of the documents and other evidence listed in Part I of Schedule 1 (Conditions
precedent) in form and substance satisfactory to the Lender. The Lender shall
notify the relevant Borrower promptly upon being so satisfied.

 

4.2 Further conditions precedent

The Lender will only be obliged to make a Loan available to a Borrower if on the
date of the Utilisation Request and on the proposed Utilisation Date:

 

  (a) in the case of a Rollover Loan, no Event of Default is continuing or would
result from the proposed Loan and, in the case of any other Loan, no Default is
continuing or would result from the proposed Loan;

 

19



--------------------------------------------------------------------------------

  (b) the Repeating Representations to be made by each Obligor are true in all
material respects except, with respect to the Specified Representations only, in
respect of specific matters to the extent that they have been disclosed in
writing to the Lender on or prior to such date; and

 

  (c) no event or circumstance which the Lender reasonably considers constitutes
or is reasonably likely to have a Material Adverse Effect has occurred and is
continuing.

 

4.3 Conditions relating to Optional Currencies

 

  (a) A currency will constitute an Optional Currency in relation to a Loan if:

 

  (i) it is readily available in the amount required and freely convertible into
the Base Currency in the Relevant Interbank Market on the Quotation Day and the
Utilisation Date for that Loan; and

 

  (ii) it has been approved by the Lender on or prior to the relevant
Utilisation Date for that Loan.

 

  (b) If the Lender has received a written request from the Company for a
currency to be approved under paragraph (a)(ii) above, the Lender will confirm
to the Company by 5:00 p.m. on the fourth Business Day prior to the proposed
Utilisation Date:

 

  (i) whether or not the Lender has granted its approval; and

 

  (ii) if approval has been granted, the minimum amount for any subsequent
Utilisation in that currency.

 

4.4 Maximum number of Loans

A Borrower may not deliver a Utilisation Request if as a result of the proposed
Utilisation more than 10 Loans would be outstanding.

 

20



--------------------------------------------------------------------------------

SECTION 3

UTILISATION

 

5. UTILISATION

 

5.1 Delivery of a Utilisation Request

A Borrower may utilise the Facility by delivery to the Lender of a duly
completed Utilisation Request not later than 1:00 p.m. on the third Business Day
prior to the proposed Utilisation Date. The Lender may agree to accept a
Utilisation Request prior to the date of this Agreement in respect of a Loan on
or after the date of this Agreement provided that the Lender has received a
Funding Indemnity from the Borrower in respect of the requested Loan.

 

5.2 Completion of a Utilisation Request

 

  (a) Each Utilisation Request is irrevocable and will not be regarded as having
been duly completed unless:

 

  (i) the proposed Utilisation Date is a Business Day within the Availability
Period;

 

  (ii) the amount of the Utilisation comply with Clause 5.3 (Currency and
amount); and

 

  (iii) the proposed Interest Period complies with Clause 10 (Interest Periods).

 

  (b) Only one Loan may be requested in each Utilisation Request.

 

5.3 Currency and amount

 

  (a) The currency specified in a Utilisation Request must be the Base Currency
or an Optional Currency.

 

  (b) The amount of the proposed Loan must be an amount which is:

 

  (i) not more than the Available Facility; and

 

  (ii) in any event such that its Base Currency Amount is less than or equal to
the Available Facility.

 

5.4 Making of a Loan

If the conditions set out in this Agreement have been met, the Lender shall make
the requested Loan to the relevant Borrower on the Utilisation Date.

 

5.5 Cancellation of Facility

The Facility shall be immediately cancelled at the end of the Availability
Period.

 

6. OPTIONAL CURRENCIES

 

6.1 Selection of currency

A Borrower (or the Company on behalf of a Borrower) shall select the currency of
a Loan in a Utilisation Request.

 

21



--------------------------------------------------------------------------------

6.2 Unavailability of a currency

If at or before 10:30 a.m. on any Quotation Day:

 

  (a) the Lender notifies the Company that the Optional Currency requested is
not readily available to it in the amount required; or

 

  (b) the Lender notifies the Company that compliance with its obligation to
fund a Loan in the proposed Optional Currency would contravene a law or
regulation applicable to it,

the Loan will be denominated in the Base Currency (in an amount equal to the
Base Currency Amount or, in respect of a Rollover Loan, an amount equal to the
Base Currency Amount of the Rollover Loan that is due to be made).

 

22



--------------------------------------------------------------------------------

SECTION 4

REPAYMENT, PREPAYMENT AND CANCELLATION

 

7. REPAYMENT

 

7.1 Repayment of Loans

Each Borrower which has drawn a Loan shall repay that Loan on the last day of
its Interest Period.

 

8. PREPAYMENT AND CANCELLATION

 

8.1 Illegality

If it becomes unlawful in any applicable jurisdiction for the Lender to perform
any of its obligations as contemplated by this Agreement or to fund or maintain
any Loan:

 

  (a) the Lender shall promptly notify the Company upon becoming aware of that
event whereupon the obligations of the Lender to make any further Loan in that
jurisdiction will immediately terminate; and

 

  (b) the Lender may require that the Loans made to each Borrower in respect of
that jurisdiction be repaid on the last day of the Interest Period for each of
such Loans occurring after the Lender has notified the Company, if maintenance
of such Loans in that jurisdiction has become unlawful.

 

8.2 Change of Control

Upon the occurrence of a Change of Control of a Borrower:

 

  (a) the Company shall promptly notify the Lender upon becoming aware of that
event;

 

  (b) the Lender shall not be obliged to fund a Utilisation; and

 

  (c) the Lender may, by not less than five Business Days notice to the Company,
cancel the Facility and declare all outstanding Loans, together with accrued
interest and all other amounts accrued under the Finance Documents, immediately
due and payable, at which time the Facility will be cancelled and all such
outstanding amounts will become immediately due and payable.

 

8.3 Receipt of Refinancing Proceeds

Upon the receipt of any Refinancing Proceeds by either of the Borrowers:

 

  (a) the Company shall, and shall procure the other Borrower(s) will, apply
such Refinancing Proceeds to prepay the outstanding Loans promptly upon receipt
of those proceeds; and

 

  (b) such prepayment shall be applied in cancellation of the Facility.

 

8.4 Voluntary cancellation

The Company may, if it gives the Lender not less than three Business Days’ (or
such shorter period as the Lender may agree) prior written notice, cancel the
whole or any part of the Available Facility without premium or penalty.

 

23



--------------------------------------------------------------------------------

8.5 Voluntary prepayment of Loans

The Borrower to which a Loan has been made may, if it gives the Lender not less
than three Business Days’ (or such shorter period as the Lender may agree) prior
notice, prepay the whole or any part of a Loan.

 

8.6 Restrictions

 

  (a) Any notice of cancellation or prepayment given by any Party under this
Clause 8 shall be irrevocable and, unless a contrary indication appears in this
Agreement, shall specify the date or dates upon which the relevant cancellation
or prepayment is to be made and the amount of that cancellation or prepayment.

 

  (b) Any prepayment under this Agreement shall be made together with accrued
interest on the amount prepaid and, subject to any Break Costs, without premium
or penalty.

 

  (c) Unless a contrary indication appears in this Agreement, any part of the
Facility which is prepaid may be reborrowed in accordance with the terms of this
Agreement.

 

  (d) The Borrowers shall not repay or prepay all or any part of the Loans or
cancel all or any part of the Available Facility except at the times and in the
manner expressly provided for in this Agreement.

 

  (e) No amount of the Facility cancelled under this Agreement may be
subsequently reinstated.

 

24



--------------------------------------------------------------------------------

SECTION 5

COSTS OF UTILISATION

 

9. INTEREST

 

9.1 Calculation of interest

The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:

 

  (a) Margin; and

 

  (b) the Applicable Rate.

 

9.2 Payment of interest

The Borrower to which a Loan has been made shall pay accrued interest on that
Loan on the last day of each Interest Period (and, if the Interest Period is
longer than six Months, on the dates falling at six Monthly intervals after the
first day of the Interest Period).

 

9.3 Default interest

 

  (a) If an Obligor fails to pay any amount payable by it under a Finance
Document on its due date, interest shall accrue on the overdue amount from the
due date up to the date of actual payment (both before and after judgment) at a
rate which, subject to paragraph (b) below, is one per cent. higher than the
rate which would have been payable if the overdue amount had, during the period
of non-payment, constituted a Loan in the currency of the overdue amount for
successive Interest Periods, each of a duration selected by the Lender (acting
reasonably). Any interest accruing under this Clause 9.3 shall be immediately
payable by the Obligor on demand by the Lender.

 

  (b) If any overdue amount consists of all or part of a Loan which became due
on a day which was not the last day of an Interest Period relating to that Loan:

 

  (i) the first Interest Period for that overdue amount shall have a duration
equal to the unexpired portion of the current Interest Period relating to that
Loan; and

 

  (ii) the rate of interest applying to the overdue amount during that first
Interest Period shall be one per cent. higher than the rate which would have
applied if the overdue amount had not become due.

 

  (c) Default interest (if unpaid) arising on an overdue amount will be
compounded with the overdue amount at the end of each Interest Period applicable
to that overdue amount but will remain immediately due and payable.

 

9.4 Notification of rates of interest

The Lender shall promptly notify the relevant Borrower of the determination of a
rate of interest under this Agreement.

 

25



--------------------------------------------------------------------------------

10. INTEREST PERIODS

 

10.1 Selection of Interest Periods

 

  (a) A Borrower (or the Company on behalf of a Borrower) may select an Interest
Period for a Loan in the Utilisation Request for that Loan.

 

  (b) Subject to this Clause 10, a Borrower (or the Company on behalf of a
Borrower) may select an Interest Period of one, two, three or six Months or any
other period (not exceeding 12 Months) agreed between the Company and the
Lender.

 

  (c) An Interest Period for a Loan shall not extend beyond the Termination
Date.

 

  (d) Each Interest Period for a Loan shall start on the Utilisation Date.

 

  (e) A Loan has one Interest Period only.

 

10.2 Non-Business Days

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).

 

11. CHANGES TO THE CALCULATION OF INTEREST

 

11.1 Absence of quotations

Subject to Clause 11.2 (Market disruption), if LIBOR is to be determined by
reference to the Reference Banks but a Reference Bank does not supply a
quotation by 11:00 a.m. on the Quotation Day, the applicable LIBOR shall be
determined on the basis of the quotations of the remaining Reference Banks.

 

11.2 Market disruption

 

  (a) If a Market Disruption Event occurs in relation to a Loan for any Interest
Period, then the rate of interest on that Loan for the Interest Period shall be
the percentage rate per annum which is the sum of:

 

  (i) the Margin; and

 

  (ii) the rate notified to the relevant Borrower by the Lender as soon as
practicable and in any event before interest is due to be paid in respect of
that Interest Period, to be that which expresses as a percentage rate per annum
the cost to the Lender of funding that Loan from whatever source it may
reasonably select.

 

  (b) In this Agreement “Market Disruption Event” means before close of business
in London on the Quotation Day for the relevant Interest Period, the Lender
determines that the cost to it of obtaining matching deposits in the Relevant
Interbank Market would be in excess of the Applicable Rate.

 

11.3 Alternative basis of interest or funding

 

  (a) If a Market Disruption Event occurs and the Lender or the Company so
requires, the Lender and the Company shall enter into negotiations (for a period
of not more than 30 days) with a view to agreeing a substitute basis for
determining the rate of interest.

 

26



--------------------------------------------------------------------------------

  (b) Any alternative basis agreed pursuant to paragraph (a) above shall be
binding on all Parties.

 

11.4 Break Costs

Each Borrower shall, within three Business Days of demand by the Lender, pay to
the Lender its Break Costs attributable to all or any part of a Loan or Unpaid
Sum being paid by that Borrower on a day other than the last day of an Interest
Period for that Loan or Unpaid Sum.

 

12. FEES

 

12.1 Commitment fee

 

  (a) The Borrowers shall pay to the Lender a fee in the Base Currency computed
at the rate of 1.4 per cent. per annum on the Available Facility for the
Availability Period and shall be jointly and severally liable for this fee.

 

  (b) The accrued commitment fee is payable on the last day of each successive
period of three Months which ends during the Availability Period, on the last
day of the Availability Period and, if cancelled in full, on the cancelled
amount of the Available Facility at the time the cancellation is effective.

 

  (c) The Borrowers shall, within three Business Days following a written demand
by the Lender, pay to the Lender any accrued but unpaid commitment fee under the
Interim Facility Agreement as at the date of its termination and shall be
jointly and severally liable for this fee.

 

12.2 Up-front fee

The Borrowers shall pay to the Lender a fee in the Base Currency computed at the
rate of 1.5 per cent. of the uncancelled amount of the Facility on 28 November
2009 and shall be jointly and severally liable for this fee.

 

27



--------------------------------------------------------------------------------

SECTION 6

ADDITIONAL PAYMENT OBLIGATIONS

 

13. TAX GROSS UP AND INDEMNITIES

 

13.1 Definitions

 

  (a) In this Agreement:

“Tax Credit” means a credit against, relief or remission for, or repayment of
any Tax.

“Tax Deduction” means a deduction or withholding from a payment under a Finance
Document for or on account of any Tax assessed on the Lender or with respect to
payments made to the Lender other than a tax assessed

 

  (A) if that Tax is imposed on or calculated by reference to the net income of
the Lender under the law of the jurisdiction (1) in which the Lender is
incorporated or, if different, the jurisdiction (or jurisdictions) in which the
Lender is treated as resident for tax purposes, or (2) from which the Lender
makes Loans under the Facility in respect of the amounts received or receivable
in that jurisdiction; or

 

  (B) if that tax is a branch profits tax imposed by the United States of
America or any similar tax imposed by any other jurisdiction referred to in
clause (A).

“Tax Payment” means either the increase in a payment made by an Obligor to a
Finance Party under Clause 13.2 (Tax gross-up) or a payment under Clause 13.3
(Tax indemnity).

 

  (b) Unless a contrary indication appears, in this Clause 13 a reference to
“determines” or “determined” means a determination made in the absolute
discretion of the person making the determination.

 

13.2 Tax gross-up

 

  (a) Each Obligor shall make all payments to be made by it under a Finance
Document without any Tax Deduction, unless a Tax Deduction is required by law.

 

  (b) The Company shall promptly upon becoming aware that an Obligor must make a
Tax Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) under a Finance Document notify the Lender accordingly. Similarly,
the Lender shall notify the relevant Obligor on becoming so aware in respect of
a payment payable to the Lender under a Finance Document.

 

  (c) If a Tax Deduction is required by law to be made by an Obligor, the amount
of the payment due from that Obligor shall be increased to an amount which
(after making any Tax Deduction) leaves an amount equal to the payment which
would have been due if no Tax Deduction had been required.

 

28



--------------------------------------------------------------------------------

  (d) If an Obligor is required to make a Tax Deduction, that Obligor shall make
that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the amount required by law.

 

  (e) Within a reasonable amount of time, the Obligor making that Tax Deduction
shall deliver to the Lender evidence reasonably satisfactory to the Lender that
the Tax Deduction has been made or (as applicable) any appropriate payment paid
to the relevant taxing authority.

 

13.3 Tax indemnity

 

  (a) The Borrowers shall (within three Business Days of demand by the Lender),
on a joint and several basis, pay to the Lender an amount equal to the amount of
the Tax which the Lender determines will be or has been (directly or indirectly)
imposed on such Lender in respect of a payment under a Finance Document or the
transactions occurring under such Finance Document.

 

  (b) Paragraph (a) above shall not apply:

 

  (i) with respect to any Tax assessed on the Lender:

 

  (A) under the law of the jurisdiction in which the Lender is incorporated or,
if different, the jurisdiction (or jurisdictions) in which the Lender is treated
as resident for tax purposes; or

 

  (B) under the law of the jurisdiction from which the Lender makes Loans under
the Facility in respect of amounts received or receivable in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by the
Lender; or

 

  (ii) to the extent a loss, liability or cost is compensated for by an
increased payment under Clause 13.2 (Tax gross-up).

 

  (c) If the Lender makes, or intends to make, a claim under paragraph
(a) above, the Lender shall promptly notify the Company of the event which will
give, or has given, rise to the claim.

 

13.4 Co-operation

The Parties shall take reasonable steps to co-operate to establish whether an
exemption from, or reduction of, withholding is available on payments under a
Finance Document to a Lender or any New Lender.

 

13.5 Tax Credit

If an Obligor makes a Tax Payment and the Lender determines that:

 

  (a) a Tax Credit is attributable either to an increased payment of which that
Tax Payment forms part, or to that Tax Payment; and

 

29



--------------------------------------------------------------------------------

  (b) the Lender has obtained, utilised and retained that Tax Credit,

the Lender shall pay an amount to the Obligor which the Lender determines will
leave itself (after that payment) in the same after-Tax position as it would
have been in had the Tax Payment not been required to be made by the Obligor.

 

13.6 Stamp taxes

The Borrowers shall pay and, within three Business Days of demand, jointly and
severally indemnify the Lender against any cost, loss or liability the Lender
incurs in relation to all stamp duty, registration, excise and other similar
Taxes payable in respect of any Finance Document or the transactions occurring
under any of them.

 

13.7 Value added tax

 

  (a) All amounts set out, or expressed to be payable under a Finance Document
by an Obligor to the Lender which (in whole or in part) constitute the
consideration for VAT purposes shall be deemed to be exclusive of any VAT which
is chargeable on such supply, and accordingly, subject to paragraph (b) below,
if VAT is chargeable on any supply made by the Lender to an Obligor under a
Finance Document, that Obligor shall pay to the Lender (in addition to and at
the same time as paying the consideration) an amount equal to the amount of the
VAT and the Lender shall promptly provide an appropriate VAT invoice to that
Obligor.

 

  (b) Where a Finance Document requires any Obligor to reimburse the Lender for
any costs or expenses, that Obligor shall also at the same time pay and
indemnify the Lender against all VAT incurred by the Lender in respect of the
costs or expenses to the extent that the Lender reasonably determines that
neither it nor any other member of any group of which it is a member for VAT
purposes is entitled to credit or repayment from the relevant tax authority in
respect of the VAT.

 

13.8 Survival of obligations

Without prejudice to the survival of any other section of this Agreement, the
agreements and obligations of each Obligor and the Lender contained in this
Clause 13 shall survive the payment in full by the Obligors of all obligations
under this Agreement and the termination of this Agreement.

 

14. INCREASED COSTS

 

14.1 Increased costs

 

  (a) Subject to Clause 14.3 (Exceptions) the Borrowers shall, within three
Business Days of a demand by the Lender and on a joint and several basis, pay
for the account of the Lender the amount of any Increased Costs incurred by the
Lender or any of its Affiliates as a result of (i) the introduction of or any
change in (or in the interpretation, administration or application of) any law
or regulation or (ii) compliance with any law or regulation made after the date
of this Agreement.

 

30



--------------------------------------------------------------------------------

  (b) In this Agreement “Increased Costs” means:

 

  (i) a reduction in the rate of return from the Facility or on Lender’s (or its
Affiliate’s) overall capital;

 

  (ii) an additional or increased cost; or

 

  (iii) a reduction of any amount due and payable under any Finance Document,

which is incurred or suffered by the Lender or any of its Affiliates to the
extent that it is attributable to the Lender having entered into a commitment or
funding or performing its obligations under any Finance Document.

 

14.2 Increased cost claims

If the Lender intends to make a claim pursuant to Clause 14.1 (Increased costs),
the Lender shall notify the Company of the event giving rise to the claim.

 

14.3 Exceptions

 

  (a) Clause 14.1 (Increased costs) does not apply to the extent any Increased
Cost is:

 

  (i) attributable to a Tax Deduction required by law to be made by an Obligor;

 

  (ii) compensated for by Clause 13.3 (Tax indemnity) (or would have been
compensated for under Clause 13.3 (Tax indemnity) but was not so compensated
solely because any of the exclusions in Clause 13.3(b) (Tax indemnity) applied);
or

 

  (iii) attributable to the wilful breach by the Lender or its Affiliates of any
law or regulation.

 

  (b) In this Clause 14.3, a reference to a “Tax Deduction” has the same meaning
given to the term in Clause 13.1 (Definitions).

 

15. OTHER INDEMNITIES

 

15.1 Currency indemnity

 

  (a) If any sum due from an Obligor under the Finance Documents (a “Sum”), or
any order, judgment or award given or made in relation to a Sum, has to be
converted from the currency (the “First Currency”) in which that Sum is payable
into another currency (the “Second Currency”) for the purpose of:

 

  (i) making or filing a claim or proof against that Obligor;

 

  (ii) obtaining or enforcing an order, judgment or award in relation to any
litigation or arbitration proceedings,

the Obligors shall as an independent obligation, within three Business Days of
demand, jointly and severally indemnify the Lender against any cost, loss or
liability arising out of or as a result of the conversion including any

 

31



--------------------------------------------------------------------------------

discrepancy between (A) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (B) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.

 

  (b) Each Obligor waives any right it may have in any jurisdiction to pay any
amount under the Finance Documents in a currency or currency unit other than
that in which it is expressed to be payable.

 

15.2 Other indemnities

 

  (a) The Borrowers shall, on a joint and several basis, within three Business
Days of demand, indemnify the Lender against any cost, loss or liability
incurred by the Lender as a result of:

 

  (i) the occurrence of any Event of Default;

 

  (ii) a failure by an Obligor to pay any amount due under a Finance Document on
its due date;

 

  (iii) funding, or making arrangements to fund, a Loan requested by a Borrower
in a Utilisation Request but not made by reason of the operation of any one or
more of the provisions of this Agreement (other than by reason of default or
negligence by the Lender); or

 

  (iv) a Loan (or part of a Loan) not being prepaid in accordance with a notice
of prepayment given by a Borrower or the Company.

 

  (b) The Borrowers shall, on a joint and several basis, within three Business
Days of demand, indemnify the Lender against any cost, loss or liability
incurred by the Lender (acting reasonably) as a result of:

 

  (i) investigating any event which it reasonably believes is a Default;

 

  (ii) acting or relying on any notice, request or instruction which it
reasonably believes to be genuine, correct and appropriately authorised.

 

16. MITIGATION BY THE LENDER

 

16.1 Mitigation

 

  (a) The Lender shall, in consultation with the Company, take all reasonable
steps to mitigate any circumstances which arise and which would result in any
amount becoming payable under or pursuant to, or cancelled pursuant to, any of
Clause 8.1 (Illegality), Clause 13 (Tax gross-up and indemnities) or Clause 14
(Increased costs) including (but not limited to) transferring its rights and
obligations under the Finance Documents to another Affiliate.

 

  (b) Paragraph (a) above does not in any way limit the obligations of any
Obligor under the Finance Documents.

 

32



--------------------------------------------------------------------------------

16.2 Limitation of liability

 

  (a) The Borrowers shall, on a joint and several basis, within three Business
Days of demand, indemnify the Lender for all costs and expenses reasonably
incurred by the Lender as a result of steps taken by it under Clause 16.1
(Mitigation).

 

  (b) The Lender is not obliged to take any steps under Clause 16.1 (Mitigation)
if, in the opinion of the Lender (acting reasonably), to do so might be
prejudicial to it.

 

17. COSTS AND EXPENSES

 

17.1 Transaction expenses

The Borrowers, who shall be jointly and severally liable for such amount, shall
promptly on demand pay the Lender the amount of all documented out of pocket
costs and expenses (including, but not limited to, legal fees) reasonably
incurred by the Lender in connection with the negotiation, preparation, printing
and execution of:

 

  (a) this Agreement and any other documents referred to in this Agreement; and

 

  (b) any other Finance Documents executed after the date of this Agreement.

 

17.2 Amendment costs

If (a) a Borrower requests an amendment, waiver or consent or (b) an amendment
is required pursuant to Clause 27.8 (Change of currency), that Borrower shall,
within three Business Days of demand, reimburse the Lender for the amount of all
costs and expenses (including, but not limited to, legal fees) reasonably
incurred by the Lender in responding to, evaluating, negotiating or complying
with that request or requirement.

 

17.3 Enforcement and preservation costs

The Borrowers, who shall be jointly and severally liable for such amount, shall,
within three Business Days of demand, pay to the Lender the amount of all
documented out of pocket costs and expenses (including, but not limited to,
legal fees) incurred by the Lender in connection with the enforcement of, or the
preservation of any rights under, any Finance Document.

 

33



--------------------------------------------------------------------------------

SECTION 7

GUARANTEE

 

18. GUARANTEE AND INDEMNITY

 

18.1 Guarantee and indemnity

Each Guarantor irrevocably and unconditionally:

 

  (a) guarantees to the Lender punctual performance by each Borrower of all that
Borrower’s obligations under the Finance Documents;

 

  (b) undertakes with the Lender that whenever a Borrower does not pay any
amount when due under or in connection with any Finance Document, that Guarantor
shall immediately on demand pay that amount as if it was the principal obligor;
and

 

  (c) indemnifies the Lender immediately on demand against any cost, loss or
liability suffered by the Lender if any obligation guaranteed by it is or
becomes unenforceable, invalid or illegal. The amount of the cost, loss or
liability shall be equal to the amount which the Lender would otherwise have
been entitled to recover.

 

18.2 Continuing guarantee

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Borrower under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.

 

18.3 Reinstatement

If any payment by any Borrower or any discharge given by the Lender (whether in
respect of the obligations of any Borrower or any security for those obligations
or otherwise) is avoided or reduced as a result of insolvency or any similar
event:

 

  (a) the liability of each Borrower shall continue as if the payment,
discharge, avoidance or reduction had not occurred; and

 

  (b) the Lender shall be entitled to recover the value or amount of that
security or payment from each Borrower, as if the payment, discharge, avoidance
or reduction had not occurred.

 

18.4 Waiver of defences

The obligations of each Guarantor under this Clause 18 will not be affected by
any act, omission, matter or thing which, but for this Clause, would reduce,
release or prejudice any of its obligations under this Clause 18 (without
limitation and whether or not known to it or the Lender) including:

 

  (a) any time, waiver or consent granted to, or composition with, any Obligor
or other person;

 

  (b) the release of any other Obligor or any other person under the terms of
any composition or arrangement with any creditor of any member of the Group;

 

34



--------------------------------------------------------------------------------

  (c) the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor or other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;

 

  (d) any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

 

  (e) any amendment, novation, supplement, extension (whether of maturity or
otherwise) or restatement (in each case however fundamental and of whatever
nature, and whether or not more onerous) or replacement of a Finance Document or
any other document or security;

 

  (f) any unenforceability, illegality or invalidity of any obligation of any
person under any Finance Document or any other document or security; or

 

  (g) any insolvency or similar proceedings.

 

18.5 Guarantor Intent

Without prejudice to the generality of Clause 18.4 (Waiver of Defences), each
Guarantor expressly confirms that it intends that this guarantee shall extend
from time to time to any (however fundamental and of whatsoever nature and
whether or not more onerous) variation, increase, extension or addition of or to
any of the Finance Documents and/or any facility or amount made available under
any of the Finance Documents for the purposes of or in connection with any of
the following: business acquisitions of any nature; increasing working capital;
enabling investor distributions to be made; carrying out restructurings;
refinancing existing facilities; refinancing any other indebtedness; making
facilities available to new borrowers; any other variation or extension of the
purposes for which any such facility or amount might be made available from time
to time; and any fees, costs and/or expenses associated with any of the
foregoing.

 

18.6 Immediate recourse

Each Guarantor waives any right it may have of first requiring the Lender (or
any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from that
Guarantor under this Clause 18. This waiver applies irrespective of any law or
any provision of a Finance Document to the contrary.

 

18.7 Appropriations

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, the
Lender (or any trustee or agent on its behalf) may:

 

  (a) refrain from applying or enforcing any other moneys, security or rights
held or received by the Lender (or any trustee or agent on its behalf) in
respect of those amounts, or apply and enforce the same in such manner and order
as it sees fit (whether against those amounts or otherwise) and no Guarantor
shall be entitled to the benefit of the same; and

 

35



--------------------------------------------------------------------------------

  (b) hold in an interest-bearing suspense account any moneys received from any
Guarantor or on account of any Guarantor’s liability under this Clause 18.

 

18.8 Deferral of Guarantor’s rights

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Lender otherwise directs, no Guarantor will exercise any rights which
it may have by reason of performance by it of its obligations under the Finance
Documents:

 

  (a) to be indemnified by a Borrower;

 

  (b) to claim any contribution from any other guarantor of any Obligor’s
obligations under the Finance Documents; and/or

 

  (c) to take the benefit (in whole or in part and whether by way of subrogation
or otherwise) of any rights of the Lender under the Finance Documents or of any
other guarantee or security taken pursuant to, or in connection with, the
Finance Documents by the Lender.

If a Guarantor receives any benefit, payment or distribution in relation to such
rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Lender by
the Obligors under or in connection with the Finance Documents to be repaid in
full on trust for the Lender and shall promptly pay or transfer the same to the
Lender or as the Lender may direct for application in accordance with Clause 27
(Payment mechanics) of this Agreement.

 

18.9 Additional security

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by the Lender.

 

36



--------------------------------------------------------------------------------

SECTION 8

REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT

 

19. REPRESENTATIONS

Each Obligor makes the relevant representations and warranties set out in this
Clause 19 to the Lender on the date of this Agreement.

 

19.1 Status

Each Obligor represents that:

 

  (a) it is a corporation or company, duly incorporated or organised and validly
existing under the law of its jurisdiction of incorporation or organisation; and

 

  (b) it and each of its Subsidiaries has the power to own its assets and carry
on its business as it is being conducted.

 

19.2 Binding obligations

Each Obligor represents that the obligations expressed to be assumed by it in
each Finance Document are, subject to any general principles of law limiting its
obligations, which are specifically referred to in any legal opinion delivered
pursuant to Clause 4 (Conditions of Utilisation) or Clause 25 (Changes to the
Obligors), legal, valid, binding and enforceable obligations.

 

19.3 Non-conflict with other obligations

Each Obligor represents that the entry into and performance by it of, and the
transactions contemplated by, the Finance Documents do not and will not conflict
with:

 

  (a) any law or regulation applicable to it;

 

  (b) its or any of its Subsidiaries’ constitutional documents; or

 

  (c) any agreement or instrument binding upon it or any of its Subsidiaries or
any of its or any of its Subsidiaries’ assets.

 

19.4 Power and authority

Each Obligor represents that it has the power to enter into, perform and
deliver, and has taken all necessary action to authorise its entry into,
performance and delivery of, the Finance Documents to which it is a party and
the transactions contemplated by those Finance Documents.

 

19.5 Validity and admissibility in evidence

Each Obligor represents that all Authorisations required or desirable:

 

  (a) to enable it lawfully to enter into, exercise its rights and comply with
its obligations in the Finance Documents to which it is a party; and

 

  (b) to make the Finance Documents to which it is a party admissible in
evidence in each Relevant Jurisdiction,

have been obtained or effected and are in full force and effect.

 

37



--------------------------------------------------------------------------------

19.6 Governing law and enforcement

Each Obligor represents that:

 

  (a) the choice of governing law of each of the Finance Documents to which it
is a party will be recognised and enforced in its Relevant Jurisdiction; and

 

  (b) any judgment obtained in England in relation to a Finance Document to
which it is a party will be recognised and enforced in its Relevant
Jurisdiction.

 

19.7 Deduction of Tax

Each Obligor represents that it is not required to make any deduction for or on
account of Tax from any payment it may make under any Finance Document to which
it is a party.

 

19.8 No filing or stamp taxes

Each Obligor represents that under the law of its Relevant Jurisdiction it is
not necessary that the Finance Documents to which it is a party be filed,
recorded or enrolled with any court or other authority in that jurisdiction or
that any stamp, registration or similar tax be paid on or in relation to those
Finance Documents or the transactions contemplated by those Finance Documents.

 

19.9 No default

Each Obligor represents that:

 

  (a) no Event of Default is continuing or might reasonably be expected to
result from the making of any Utilisation; and

 

  (b) no other event or circumstance is outstanding which constitutes a default
under any other agreement or instrument which is binding on it or any of its
Subsidiaries or to which its (or any of its Subsidiaries’) assets are subject
which has or is reasonably likely to have a Material Adverse Effect.

 

19.10 Financial statements

 

  (a) Each Obligor represents that there has been no material adverse change in
the business or consolidated financial condition of the Group since the date on
which the Original Financial Statements are stated to have been prepared.

 

  (b) Each Obligor represents that its most recent financial statements
delivered pursuant to Clause 20.1 (Financial statements):

 

  (i) have been prepared in accordance with GAAP as applied to the Original
Financial Statements; and

 

  (ii) fairly represent its financial condition and operations (consolidated in
the case of the Company) during the relevant financial year unless expressly
disclosed to the Lender in writing to the contrary before the date on which such
financial statements are delivered.

 

  (c) Each Obligor represents that since the date on which the most recent
financial statements delivered pursuant to Clause 20.1 (Financial statements),
there has been no material adverse change in the business or consolidated
financial condition of the Group.

 

38



--------------------------------------------------------------------------------

19.11 Pari passu ranking

Each Obligor represents that its payment obligations under the Finance Documents
rank at least pari passu with the claims of all its other unsecured and
unsubordinated creditors, except for obligations mandatorily preferred by law
applying to companies generally.

 

19.12 No proceedings pending or threatened

Each Obligor represents that no litigation, arbitration or administrative
proceedings of or before any court, arbitral body or agency which, if adversely
determined, might has or is reasonably likely to have a Material Adverse Effect
has (to the best of its knowledge and belief) been started or threatened against
any member of the Group (or against the directors of any member of the Group).

 

19.13 Environmental compliance

Each Obligor represents that each member of the Group has performed and observed
in all material respects all Environmental Law, Environmental Permits and all
other material covenants, conditions, restrictions or agreements directly or
indirectly concerned with any contamination, pollution or waste or the release
or discharge of any toxic or hazardous substance in connection with any Real
Property which is or was at any time owned, leased or occupied by any member of
the Group or on which any member of the Group has conducted any activity, where,
in each case, failure to do so has or is reasonably likely to have a Material
Adverse Effect.

 

19.14 Environmental Claims

Each Obligor represents that no Environmental Claim has been commenced or (to
the best of its knowledge and belief) is threatened against any member of the
Group where that claim has or is reasonably likely, if determined against that
member of the Group, to have a Material Adverse Effect.

 

19.15 Taxation

Each Obligor represents that:

 

  (a) it has duly and punctually paid and discharged all Taxes imposed upon it
or its assets within the time period allowed without incurring penalties (except
to the extent that (i) payment is being contested in good faith, (ii) it has
maintained adequate reserves for those Taxes and (iii) payment can be lawfully
withheld);

 

  (b) it is not materially overdue in the filing of any Tax returns; and

 

  (c) no material claims are being or are reasonably likely to be asserted
against it with respect to Taxes.

 

19.16 Security

Each Obligor represents that no Security exists over all or any of the present
or future assets of any member of the Group other than any Security permitted
under Clause 22.4 (Negative pledge).

 

39



--------------------------------------------------------------------------------

19.17 Good title to assets

Each Obligor represents that it has a good, valid and marketable title to, or
valid leases or licences of, and all appropriate Authorisations to use, the
assets necessary to carry on its business as presently conducted where failure
to do so has or is reasonably likely to have a Material Adverse Effect.

 

19.18 ERISA and Multiemployer Plans

Each Obligor represents that:

 

  (a) with respect to any Plan that relates to it, no ERISA Event has occurred
or, subject to the passage of time, is reasonably expected to occur that has
resulted in or is reasonably expected to have a Material Adverse Effect;

 

  (b) to the best of its knowledge and belief, (i) Schedule B (Actuarial
Information) to the most recent annual report (Form 5500 Series) filed with the
IRS by any Obligor or ERISA Affiliate with respect to any Plan that relates to
it and furnished to the Lender is complete and accurate in all material respects
and fairly presents the funding status of such Plan, and (ii) since the date of
such Schedule B, there has been no change in such funding status that has or is
reasonably likely to have a Material Adverse Effect;

 

  (c) neither that U.S. Obligor (where applicable) nor any ERISA Affiliate has
incurred or, so far as the relevant Obligors are aware, is reasonably expected
to incur any Withdrawal Liability to any Multiemployer Plan that relates to such
Obligor which has or is reasonably likely to have a Material Adverse Effect;

 

  (d) neither that Obligor nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that any Multiemployer Plan that relates to such
Obligor is in reorganisation or has been terminated, within the meaning of Title
IV of ERISA, and, so far as the relevant Obligors are aware, no such
Multiemployer Plan is reasonably expected to be in reorganisation or to be
terminated, within the meaning of Title IV of ERISA, in each case and to the
extent that such reorganisation or termination has or is reasonably likely to
have a Material Adverse Effect;

 

  (e) such Obligor and its ERISA Affiliates are in compliance in all respects
with the presently applicable provisions of ERISA and the Code with respect to
each Plan and Multiemployer Plan that relate to it, except for failures to so
comply which does not or is not reasonably likely to have a Material Adverse
Effect. No condition exists or event or transaction has occurred with respect to
any such Plan or Multiemployer Plan which reasonably might result in the
incurrence by that Obligor or its ERISA Affiliates of any liability, fine or
penalty which has or is reasonably likely to have a Material Adverse Effect; and

 

  (f) no assets of that Obligor constitute the assets of any Plan within the
meaning of the U.S. Department of Labor Regulation § 2510.3-101.

 

40



--------------------------------------------------------------------------------

19.19 Federal Reserve Regulations

Each Obligor represents that:

 

  (a) it is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying Margin Stock or
extending credit for the purpose of purchasing or carrying Margin Stock; and

 

  (b) none of the proceeds of the Loans or other extensions of credit under this
Agreement will be used, directly or indirectly, for the purpose of buying or
carrying any Margin Stock, for the purpose of reducing or retiring any Financial
Indebtedness that was originally incurred to buy or carry any Margin Stock or
for any other purpose which might cause all or any Loans or other extensions of
credit under this Agreement to be considered a “purpose credit” within the
meaning of Regulation U or Regulation X.

 

19.20 Investment Companies

Each Obligor represents that it is not, and no person controlling it or any of
its Subsidiaries, is or is required to be registered as an “investment company”
under the Investment Company Act.

 

19.21 Anti-Terrorism Laws

Each Obligor represents that:

 

  (a) to the best of its knowledge, neither it nor any of its Affiliates:
(i) is, or is controlled by, a Restricted Party; (ii) has received funds or
other property from a Restricted Party; or (iii) is in breach of or is the
subject of any action or investigation under any Anti-Terrorism Law; and

 

  (b) it and, to the best of its knowledge, each of its Affiliates has taken
reasonable measures to ensure compliance with the Anti-Terrorism Laws.

 

19.22 No adverse consequences

Each Obligor represents that:

 

  (a) it is not necessary under the laws of its Relevant Jurisdictions:

 

  (i) in order to enable the Lender to enforce its rights under any Finance
Document; or

 

  (ii) by reason of the execution of any Finance Document or the performance by
it of its obligations under any Finance Document,

that the Lender should be licensed, qualified or otherwise entitled to carry on
business in any of its Relevant Jurisdictions; and

 

  (b) the Lender is not and will not be deemed to be resident, domiciled or
carrying on business in its Relevant Jurisdictions by reason only of the
execution, performance and/or enforcement of any Finance Document.

 

41



--------------------------------------------------------------------------------

19.23 Times when representation made

The Repeating Representations are deemed to be made by the relevant Obligors (by
reference to the facts and circumstances then existing but subject to, in the
case of the Specified Representations, the written disclosures of the Group to
the Lender on or prior to such date) on the date of each Utilisation Request and
each Utilisation Date, except that those contained in Clause 19.10(a) (Financial
statements) will cease to be so made once subsequent financial statements have
been delivered under this Agreement.

 

20. INFORMATION UNDERTAKINGS

The undertakings in this Clause 20 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any commitment is in force.

 

20.1 Financial statements

The Company shall supply to the Lender:

 

  (a) as soon as the same become available, but in any event within 75 days
after the end of each of its financial years:

 

  (i) its audited consolidated financial statements for that financial year; and

 

  (ii) the financial statements of each Obligor for that financial year
certified by the chief financial officer of the Company; and

 

  (b) as soon as the same become available, but in any event within 45 days
after the end of each Financial Quarter of each of its financial years, the
unaudited consolidated financial statements of the Group for that Financial
Quarter.

 

20.2 Compliance Certificate

 

  (a) The Company shall supply to the Lender, with each set of financial
statements delivered pursuant to Clause 20.1(a)(i) (Financial statements) or
Clause 20.1(b) (Financial statements), a Compliance Certificate setting out (in
reasonable detail) computations as to compliance with Clause 21 (Financial
covenants) as at the date at which those financial statements were drawn up.

 

  (b) Each Compliance Certificate shall be signed by two directors of the
Company.

 

20.3 Requirements as to financial statements

 

  (a) Each set of financial statements delivered by the Company pursuant to
Clause 20.1 (Financial statements) shall be certified by a director of the
relevant company as fairly representing its financial condition as at the date
at which those financial statements were drawn up.

 

  (b) The Company shall procure that each set of financial statements delivered
pursuant to Clause 20.1 (Financial statements) is prepared using GAAP.

 

42



--------------------------------------------------------------------------------

  (c)   

 

  (i) The Company shall procure that each set of financial statements of an
Obligor delivered pursuant to Clause 20.1 (Financial statements) is prepared
using GAAP and accounting practices and financial reference periods consistent
with those applied in the preparation of the Original Financial Statements for
that Obligor unless, in relation to any set of financial statements, it notifies
the Lender that there has been a change in GAAP or the accounting practices or
reference periods, and its auditors (or, if appropriate, the auditors of the
Obligor) deliver to the Lender:

 

  (A) a description of any change necessary for those financial statements to
reflect the GAAP, accounting practices and reference periods upon which that
Obligor’s Original Financial Statements were prepared; and

 

  (B) sufficient information, in form and substance as may be reasonably
required by the Lender, to enable the Lender to determine whether Clause 21
(Financial covenants) has been complied with and make an accurate comparison
between the financial position indicated in those financial statements and that
Obligor’s Original Financial Statements.

 

  (ii) If the Company notifies the Lender of a change in accordance with
paragraph (i) above then the Company and the Lender shall enter into
negotiations in good faith with a view to agreeing:

 

  (A) whether or not the change might result in any material alteration in the
commercial effect of any of the terms of this Agreement; and

 

  (B) if so, any amendments to this Agreement which may be necessary to ensure
that the change does not result in any material alteration in the commercial
effect of those terms,

and if any amendments are agreed they shall take effect and be binding on each
of the Parties in accordance with their terms.

Any reference in this Agreement to “those financial statements” shall be
construed as a reference to those financial statements as adjusted to reflect
the basis upon which the Original Financial Statements were prepared.

 

20.4 Information: miscellaneous

The Company shall supply to the Lender:

 

  (a) all documents despatched by the Company to its shareholders (or any class
of them) or its creditors generally at the same time as they are dispatched;

 

  (b) promptly upon becoming aware of them, the details of any litigation,
arbitration or administrative proceedings which are current, threatened or
pending against any member of the Group (or against the directors of any member
of the Group), and which has or is reasonably likely to, if adversely
determined, have a Material Adverse Effect; and

 

43



--------------------------------------------------------------------------------

  (c) promptly, such further information regarding the financial condition,
business and operations of any member of the Group as the Lender may reasonably
request.

 

20.5 Notification of default

 

  (a) Each Obligor shall notify the Lender of any Default (and the steps, if
any, being taken to remedy it) promptly upon becoming aware of its occurrence
(unless that Obligor is aware that a notification has already been provided by
another Obligor).

 

  (b) Promptly upon a request by the Lender, the Company shall supply to the
Lender a Compliance Certificate signed by two of its directors or senior
officers on its behalf certifying that no Default is continuing (or if a Default
is continuing, specifying the Default and the steps, if any, being taken to
remedy it).

 

21. FINANCIAL COVENANTS

 

21.1 Financial definitions

In this Clause 21:

“Consolidated EBIT” means the consolidated profits of the Group from ordinary
activities before taxation:

 

  (a) before deducting any Consolidated Net Finance Charges;

 

  (b) before taking into account any items treated as exceptional or
extraordinary items; and

 

  (c) after deducting the amount of any profit of any member of the Group which
is attributable to minority interests,

in each case, to the extent added, deducted or taken into account, as the case
may be, for the purposes of determining the profits of the Group from ordinary
activities before taxation.

“Consolidated EBITDA” means Consolidated EBIT before deducting any amount
attributable to the amortisation of intangible assets or the depreciation of
tangible assets.

“Consolidated Net Finance Charges” means, as at each Relevant Date, the
aggregate amount of the accrued interest, commission, fees, discounts,
prepayment penalties or premiums and other finance payments in respect of
Financial Indebtedness whether paid, payable or capitalised by any member of the
Group in respect of the previous 12 months period ending on that Relevant Date:

 

  (a) excluding any such obligations owed to any other member of the Group;

 

44



--------------------------------------------------------------------------------

  (b) including the interest element of leasing and hire purchase payments;

 

  (c) including any accrued commission, fees, discounts and other finance
payments payable by any member of the Group under any interest rate hedging
arrangement;

 

  (d) deducting any accrued commission, fees, discounts and other finance
payments owing to any member of the Group under any interest rate hedging
instrument; and

 

  (e) deducting any accrued interest owing to any member of the Group on any
deposit, bank account or cash equivalent investments.

“Consolidated Total Net Debt” means at any time the aggregate amount of all
obligations of the Group for or in respect of Financial Indebtedness but
excluding any such obligations to any other member of the Group, so that no
amount shall be included or excluded more than once.

“Consolidated Tangible Net Worth” means, in respect of the Group, the excess of
total consolidated assets over total consolidated liabilities excluding,
however, from total consolidated assets all assets which would be classified as
intangible assets under GAAP including, but not limited to, goodwill and
deferred charges (and for the avoidance of doubt, common stock and preferred
stock issued by the Group shall be regarded as equity for the purpose of
determining Consolidated Tangible Net Worth).

“Relevant Date” means the date at the end of each period of 12 months ending on
the last day of each Financial Quarter in the Company’s financial year.

 

21.2 Financial condition

The Company shall ensure that:

 

  (a) At each Relevant Date, the Consolidated Tangible Net Worth shall not be
less than $140,000,000.

 

  (b) The ratio of Consolidated Total Net Debt to Consolidated EBITDA shall not
be greater than 3.5:1 at each Relevant Date.

 

  (c) The ratio of Consolidated EBITDA to Consolidated Net Finance Charge at
each Relevant Date shall not be less than 4:1.

 

21.3 Financial testing

The financial covenants set out in Clause 21.2 (Financial condition) shall be
tested by reference to each of the financial statements and/or each Compliance
Certificate delivered pursuant to Clause 20.2 (Compliance Certificate).

 

45



--------------------------------------------------------------------------------

22. GENERAL UNDERTAKINGS

The undertakings in this Clause 22 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any commitment is in force.

 

22.1 Authorisations

Each Obligor shall promptly obtain, comply with and do all that is necessary to
maintain in full force and effect any Authorisation required under any law or
regulation of the Relevant Jurisdictions to enable it to perform its obligations
under the Finance Documents and to ensure the legality, validity, enforceability
or admissibility in evidence in each Relevant Jurisdiction of any Finance
Document, where failure to do so has or is reasonably likely to have Material
Adverse Effect.

 

22.2 Compliance with laws

Each Obligor shall comply in all respects with all laws to which it may be
subject, if failure so to comply would materially impair its ability to perform
its obligations under the Finance Documents.

 

22.3 Pari passu ranking

Each Obligor shall ensure that at all times any unsecured and unsubordinated
claims of the Lender against it under the Finance Documents rank at least pari
passu with the claims of all its other unsecured and unsubordinated creditors
except those creditors whose claims are mandatorily preferred by laws of general
application to companies.

 

22.4 Negative pledge

In this Clause 22.4, “Quasi-Security” means a transaction described in paragraph
(b) below.

 

  (a) No Obligor shall (and the Company shall ensure that no other member of the
Group will) create or permit to subsist any Security over any of its assets.

 

  (b) No Obligor shall (and the Company shall ensure that no other member of the
Group will):

 

  (i) sell, transfer or otherwise dispose of any of its receivables on recourse
terms;

 

  (ii) enter into any arrangement under which money or the benefit of a bank or
other account may be applied, set-off or made subject to a combination of
accounts; or

 

  (iii) enter into any other preferential arrangement having a similar effect,

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.

 

46



--------------------------------------------------------------------------------

  (c) Paragraphs (a) and (b) above do not apply to any Security or
Quasi-Security (as the case may be) which is:

 

  (i) Permitted Security; or

 

  (ii) a Permitted Transaction.

 

22.5 Change of business

The Company shall ensure that no substantial change is made to the general
nature of the business of the Company or the Group from that carried on at the
date of this Agreement.

 

22.6 Acquisitions

 

  (a) Except as permitted under paragraph (b) below, no Obligor shall (and the
Company shall ensure that no member of the Group will):

 

  (i) acquire a company or any shares or securities or business or undertaking
(or, in each case, any interest in any of them); or

 

  (ii) incorporate a company.

 

  (b) Paragraph (a) above does not apply to an acquisition of a company, of
shares, securities or a business or undertaking (or, in each case, any interest
in any of them) or the incorporation of a company which is:

 

  (i) a Permitted Acquisition; or

 

  (ii) a Permitted Transaction.

 

22.7 Disposals

 

  (a) Except as permitted under paragraph (b) below, no Obligor shall (and the
Company shall ensure that no member of the Group will), enter into a single
transaction or a series of transactions (whether related or not) and whether
voluntary or involuntary to sell, lease, transfer or otherwise dispose of any
asset.

 

  (b) Paragraph (a) above does not apply to any sale, lease, transfer or other
disposal which is:

 

  (i) a Permitted Disposal; or

 

  (ii) a Permitted Transaction.

 

22.8 Joint ventures

 

  (a) Except as permitted under paragraph (b) below, no Obligor shall (and the
Company shall ensure that no member of the Group will):

 

  (i) enter into, invest in or acquire (or agree to acquire) any shares, stocks,
securities or other interest in any Joint Venture; or

 

47



--------------------------------------------------------------------------------

  (ii) transfer any assets or lend to or guarantee or give an indemnity for or
give Security for the obligations of a Joint Venture or maintain the solvency of
or provide working capital to any Joint Venture (or agree to do any of the
foregoing).

 

  (b) Paragraph (a) does not apply to any acquisition of (or agreement to
acquire) any interest in a Joint Venture or transfer of assets (or agreement to
transfer assets) to a Joint Venture or loan made to or guarantee given in
respect of the obligations of a Joint Venture if such transaction is a Permitted
Acquisition, a Permitted Disposal, a Permitted Loan or a Permitted Joint
Venture.

 

22.9 Insurance

Each Obligor shall (and the Company shall ensure that each member of the Group
will) maintain insurances on and in relation to its business and assets with
reputable underwriters or insurance companies against those risks and to the
extent as is usual for companies carrying on the same or substantially similar
business in the same or similar markets except where to fail to maintain such
insurances is not reasonably likely to have a Material Adverse Effect.

 

22.10 Environmental Compliance

Each Obligor shall (and the Company shall ensure that each member of the Group
will) comply in all material respects with all Environmental Law and obtain and
maintain any Environmental Permits and take all reasonable steps in anticipation
of known or expected future changes to or obligations under the same where
failure to do so has or is reasonably likely to have Material Adverse Effect.

 

22.11 Environmental Claims

The Company shall inform the Lender in writing as soon as reasonably practicable
upon becoming aware of:

 

  (a) any Environmental Claim that has been commenced or (to the best of its
knowledge and belief) is threatened against any member of the Group; or

 

  (b) any facts or circumstances which will or are reasonably likely to result
in any Environmental Claim being commenced or threatened against any member of
the Group,

where the claim has or is reasonably likely to, if determined against that
member of the Group, have a Material Adverse Effect.

 

22.12 Cessation of business

No Obligor shall (and the Company shall procure that no other member of the
Group will) cease, or threaten to cease, to carry on the whole or any
substantial part of the business conducted by it as at the date of this
Agreement which could reasonably be expected to result in the cessation of a
material part of the business of the Group taken as a whole except as a result
of a Permitted Disposal or a Permitted Transaction.

 

48



--------------------------------------------------------------------------------

22.13 Indebtedness

 

  (a) Except as permitted under paragraph (b) below, no Obligor shall (and the
Company shall ensure that no member of the Group will) incur or allow to remain
outstanding any Financial Indebtedness.

 

  (b) Paragraph (a) above does not apply to Financial Indebtedness which is:

 

  (i) Permitted Financial Indebtedness; or

 

  (ii) a Permitted Transaction.

 

22.14 Upstream cash

Each Obligor shall, and shall use its best endeavours to procure (to the extent
the other members of the Group have distributable reserves available for this
purpose and to the extent that the other members of the Group can do so without
breaching any law or regulatory requirements and they have cash to do so) that
each other member of the Group will, make payment of dividends to the extent
necessary to ensure that no Obligor will fail to meet its payment obligations
under this Agreement as such payment obligations fall due and, for the avoidance
of doubt, an Obligor will not breach its obligations under this Clause 22.14
unless payment due from that Obligor under this Agreement is not made on the
date such payment obligation falls due.

 

22.15 Ownership of the Obligors

The Company shall procure that each Obligor (other than the Company) remains its
wholly owned Subsidiary directly or indirectly.

 

22.16 No Guarantees or indemnities

 

  (a) Except as permitted under paragraph (b) below, no Obligor shall (and the
Company shall ensure that no member of the Group will) incur or allow to remain
outstanding any guarantee in respect of any obligation of any person (other than
an obligation of any member of the Group).

 

  (b) Paragraph (a) does not apply to a guarantee which is:

 

  (i) a Permitted Guarantee; or

 

  (ii) a Permitted Transaction.

 

22.17 Loans or credit

 

  (a) Except as permitted under paragraph (b) below, no Obligor shall (and the
Company shall ensure that no member of the Group will) be a creditor in respect
of any Financial Indebtedness.

 

  (b) Paragraph (a) above does not apply to:

 

  (i) a Permitted Loan; or

 

  (ii) a Permitted Transaction.

 

49



--------------------------------------------------------------------------------

22.18 Arm’s length basis

 

  (a) Except as permitted by paragraph (b) below, no Obligor shall (and the
Company shall ensure no member of the Group will) enter into any transactions
with any person except on arm’s length terms and for full market value.

 

  (b) The following transactions shall not be a breach of this Clause 22.18;

 

  (i) intra-Group loans permitted under Clause 22.17 (Loans or credit);

 

  (ii) fees, costs and expenses payable under the Transaction Agreement in the
amounts set out therein; and

 

  (iii) any Permitted Transaction.

 

22.19 Federal Reserve Regulations

Each U.S. Borrower will use the Facilities without violating Regulations T, U
and X.

 

22.20 Compliance with U.S. Regulations

No Obligor shall (and the Company shall ensure that no other member of the Group
will) become an “investment company,” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company,” as such
terms are defined in the Investment Company Act. Neither the making of any Loan,
or the application of the proceeds or repayment of any Loan by any Obligor nor
the consummation of the other transactions contemplated by this agreement will
violate any provision of such act or any rule, regulation or order of the SEC
under the Investment Company Act.

 

22.21 Anti-Money Laundering

Each Obligor will use commercially reasonable efforts to ensure that no funds
used to pay the obligations under the Finance Documents are derived from any
unlawful activity.

 

22.22 Share redemption

Save as disclosed to the Lender in writing prior to the date of this Agreement,
the Company shall not (and will ensure that no other member of the Group will)
redeem, repurchase, defease, retire or repay any of its share capital or resolve
to do so without the prior written consent of the Lender, except for buy-back of
warrants in an amount of no more than $15,000,000 in aggregate provided that
such buy-back is made when no Default is continuing or would occur as a result
of the making of such buy-back.

 

22.23 Substitute financing

 

  (a)

The Obligors hereby acknowledge that this Agreement is entered into with the
assumption by the Parties that the Borrowers would work in good faith to obtain
appropriate alternative financing for the Group, either through a new bank
credit facility, or a debt or equity issuance. For the avoidance of doubt, it is
understood that this Facility has been provided by the Lender on terms more
favourable than the current market and the fact that alternative financing may
only be available on different terms and conditions (including the possibility
of less favourable terms and conditions) will not prevent the Borrowers from
accepting such financing. This being stated, it is further understood

 

50



--------------------------------------------------------------------------------

 

that the Borrowers are not required to accept alternative financing that would
be materially different from current market terms offered for comparable
financings.

 

  (b) The proceeds of the alternative financing will be used to repay and cancel
the Facility under this Agreement. The Borrowers shall ensure that the terms of
the alternative financing permit the use of such funding to repay amounts due
under this Agreement and to the cancellation of this Facility once repaid.

 

23. EVENTS OF DEFAULT

Each of the events or circumstances set out in this Clause 23 is an Event of
Default (save as for Clause 23.14 (Acceleration).

 

23.1 Non-payment

An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place at and in the currency in which it is expressed to be
payable unless:

 

  (a) its failure to pay is caused by:

 

  (i) administrative or technical error; or

 

  (ii) a Disruption Event; and

 

  (b) payment is made within three Business Days of its due date.

 

23.2 Financial covenants and indebtedness

Any requirement of Clause 21 (Financial covenants) is not satisfied.

 

23.3 Other obligations

 

  (a) An Obligor does not comply with any provision of the Finance Documents
(other than those referred to in Clause 23.1 (Non-payment) and Clause 21
(Financial covenants).

 

  (b) No Event of Default under paragraph (a) above will occur if the failure to
comply is capable of remedy and is remedied within 15 days of the Lender giving
notice to the Company or the Company becoming aware of the failure to comply.

 

23.4 Misrepresentation

Any representation or statement made or deemed to be made by an Obligor in the
Finance Documents or any other document delivered by or on behalf of any Obligor
under or in connection with any Finance Document is or proves to have been
incorrect or misleading in any material respect when made or deemed to be made.

 

23.5 Cross default

 

  (a) Any Financial Indebtedness of any member of the Group is not paid when due
nor within any originally applicable grace period.

 

51



--------------------------------------------------------------------------------

  (b) Any Financial Indebtedness of any member of the Group is declared to be or
otherwise becomes due and payable prior to its specified maturity as a result of
an event of default (however described).

 

  (c) Any commitment for any Financial Indebtedness of any member of the Group
is cancelled or suspended by a creditor of any member of the Group as a result
of an event of default (however described).

 

  (d) Any creditor of any member of the Group becomes entitled to declare any
Financial Indebtedness of any member of the Group due and payable prior to its
specified maturity as a result of an event of default (however described).

 

  (e) No Event of Default will occur under this Clause 23.5 if the aggregate
amount of Financial Indebtedness or commitment for Financial Indebtedness
falling within paragraphs (a) to (d) above is less than $5,000,000 (or its
equivalent in any other currency or currencies).

 

23.6 Insolvency

 

  (a) A member of the Group is unable or admits inability to pay its debts as
they fall due, suspends making payments on any of its debts (other than as a
result of a good faith dispute with its trade creditors in the ordinary course
of business and for which adequate financial provision has been set aside by the
relevant member of the Group to the extent that the amount involved exceeds
$1,000,000) or, by reason of actual or anticipated financial difficulties,
commences negotiations with one or more of its creditors with a view to
rescheduling any of its indebtedness.

 

  (b) The value of the assets of any member of the Group is less than its
liabilities (taking into account contingent and prospective liabilities).

 

  (c) A moratorium is declared in respect of any indebtedness of any member of
the Group.

 

  (d) Any Obligor shall in any US jurisdiction:

 

  (i) apply for, or consent to, the appointment of, or the taking of possession
by, a receiver, custodian, trustee, examiner or liquidator of itself or of all
or a substantial part of its property;

 

  (ii) make a general assignment for the benefit of its creditors;

 

  (iii) commence a voluntary case under Title 11 of the United States of America
Code entitled Bankruptcy (or any successor thereof), as amended;

 

  (iv) file a petition with respect to itself seeking to take advantage of any
other law relating to bankruptcy, insolvency, reorganisation, liquidation,
dissolution, arrangement or winding up, or composition or readjustment of debts;
or

 

52



--------------------------------------------------------------------------------

  (v) take any corporate action for the purpose of effecting any of the
foregoing with respect to itself.

 

23.7 Insolvency proceedings

 

  (a) Any corporate action, legal proceedings or other procedure or step is
taken in relation to:

 

  (i) the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any member of the Group other than a
solvent liquidation or reorganisation of any member of the Group which is not an
Obligor;

 

  (ii) a composition, compromise, assignment or arrangement with any creditor of
any member of the Group;

 

  (iii) the appointment of a liquidator (other than in respect of a solvent
liquidation of a member of the Group which is not an Obligor), receiver,
administrative receiver, administrator, compulsory manager or other similar
officer in respect of any member of the Group or any of its assets; or

 

  (iv) enforcement of any Security over any assets of any member of the Group,

or any analogous procedure or step is taken in any jurisdiction if not dismissed
within 30 days of commencement.

 

  (b) In respect of any Obligor, a proceeding or case shall be commenced,
without the application or consent of such Obligor, in any US court of competent
jurisdiction, seeking:

 

  (i) its reorganisation, liquidation, dissolution, arrangement or winding-up or
the composition or readjustment of its debts;

 

  (ii) the appointment of a receiver, custodian, trustee, examiner, liquidator
or the like of the Obligor or of all or any substantial part of its property; or

 

  (iii) similar relief in respect of any Obligor under any law relating to the
bankruptcy insolvency, reorganisation, winding-up or composition or adjustment
of debts,

and any such proceeding or case referred to in paragraphs (i) to (iii) above
shall continue undismissed, or an order, judgment or decree approving or
ordering any of the foregoing shall be entered and continue unstayed and in
effect, for a period of 21 or more days, or an order for relief against such
Obligor shall be entered in an involuntary case under Title 11 of the United
States of America Code entitled Bankruptcy (or any successor thereto) as
amended.

 

53



--------------------------------------------------------------------------------

  (c) Paragraphs (a) and (b) shall not apply to:

 

  (i) any winding-up petition which is frivolous or vexatious and is discharged,
stayed or dismissed within 30 days of commencement or, if earlier, the date on
which it is advertised; or

 

  (ii) any step or procedure contemplated by paragraph (b) of the definition of
Permitted Transaction.

 

23.8 Creditors’ process

Any expropriation, attachment, sequestration, distress or execution affects any
asset or assets of a member of the Group having an aggregate value of $5,000,000
and is not discharged within 14 days.

 

23.9 Unlawfulness

It is or becomes unlawful for an Obligor to perform any of its obligations under
the Finance Documents.

 

23.10 Repudiation

An Obligor repudiates a Finance Document or evidences an intention to repudiate
a Finance Document.

 

23.11 Litigation

Any litigation, arbitration, administrative, governmental, regulatory or other
investigations, proceedings or disputes are commenced or threatened against any
member of the Group or its assets (or against the directors of any member of the
Group) which, in the opinion of the legal advisers to the Lender, has a
reasonable prospect of success and if successful, would in the reasonable
opinion of the Lender has or is reasonably likely to have a Material Adverse
Effect.

 

23.12 Audit qualification

The auditors of the Group make a material adverse qualification to the audited
financial statements of the Group.

 

23.13 ERISA

 

  (a) Any ERISA Event shall have occurred with respect to a Plan and the sum
(determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Obligors and the ERISA Affiliates related to such ERISA Event)
is an amount that has or is reasonably likely to have a Material Adverse Effect.

 

  (b) Any Obligor or any ERISA Affiliate shall have been notified by the sponsor
of a Multiemployer Plan that it has incurred Withdrawal Liability to such
Multiemployer Plan in an amount that, when aggregated with all other amounts
required to be paid to Multiemployer Plans by the Obligors and the ERISA
Affiliates as Withdrawal Liability (determined as of the date of such
notification), has or could reasonably be expected to have a Material Adverse
Effect or requires payments in an amount that has or is reasonably likely to
have a Material Adverse Effect.

 

54



--------------------------------------------------------------------------------

  (c) Any Obligor or any ERISA Affiliate shall have been notified by the sponsor
of a Multiemployer Plan that such Multiemployer Plan is in reorganisation or is
being terminated, within the meaning of Title IV of ERISA, and as a result of
such reorganisation or termination the aggregate annual contributions of the
Obligors and the ERISA Affiliates to all Multiemployer Plans that are then in
reorganisation or being terminated have been or will be increased over the
amounts contributed to such Multiemployer Plans for the plan years of such
Multiemployer Plans immediately preceding the plan year in which such
reorganisation or termination occurs by an amount that has or is reasonably
likely to have a Material Adverse Effect.

 

23.14 Acceleration

On and at any time after the occurrence of an Event of Default which is
continuing the Lender may by notice to the Company:

 

  (a) cancel the Facility whereupon the Facility shall immediately be cancelled;

 

  (b) declare that all or part of the Loans, together with accrued interest, and
all other amounts accrued or outstanding under the Finance Documents be
immediately due and payable, at which time they shall become immediately due and
payable; and/or

 

  (c) declare that all or part of the Loans be payable on demand, at which time
they shall immediately become payable on demand by the Lender.

 

23.15 Insolvency Event of Default

If an Event of Default under Clause 23.6 (Insolvency) or Clause 23.7 (Insolvency
Proceedings) shall occur in respect of any U.S. Obligor, then without notice to
such U.S. Obligor or any other act by the Lender or any other person, the Loans
to such U.S. Obligor, interest thereon and all other amounts owed by such U.S.
Obligor under the Finance Documents shall become immediately due and payable
without presentment, demand, protest or notice of any kind, all of which are
expressly waived.

 

55



--------------------------------------------------------------------------------

SECTION 9

CHANGES TO PARTIES

 

24. CHANGES TO THE LENDER

 

24.1 Assignments by the Lender

The Lender may assign any of its rights to a bank or financial institution (the
“New Lender”).

 

24.2 Conditions of assignment

 

  (a) The consent of the Company is required for an assignment by the Lender,
unless the (i) assignment is to an Affiliate of the Lender or (ii) if the
assignment is made at a time when an Event of Default is continuing.

 

  (b) The consent of the Company to an assignment must not be unreasonably
withheld or delayed. The Company will be deemed to have given its consent 10
Business Days after the Lender has requested it unless consent is expressly
refused by the Company within that time.

 

  (c) An assignment will only be effective on:

 

  (i) receipt by the Company of written confirmation from the New Lender (in
form and substance satisfactory to the Company (acting reasonably)) that the New
Lender will assume the same obligations to the other Parties as it would have
been under if it was the Lender; and

 

  (ii) the Company giving notice to the Lender that such proposed New Lender is
not:

 

  (A) an entity listed by the Office of Foreign Assets Control in the US
Department of Treasury as being a Specially Designated National; or

 

  (B) otherwise the target of the US Office of Foreign Entity Control sanctions,

(a “Designated Person”) such that a United States national would be prohibited
under regulations of the Office of Foreign Assets Control from doing business
with such proposed New Lender. The Company shall promptly, and in any event
within 10 Business Days of being notified of the identity of the proposed New
Lender, confirm to the Lender whether or not such proposed New Lender is a
Designated Person and, if it is a Designated Person, provide a copy of the
relevant regulation of the Office of Foreign Assets Control or other reasonable
evidence indicating that the proposed New Lender is a Designated Person. If the
Company does not confirm to the Lender whether or not such proposed New Lender
is a Designated Person within 10 Business Days it shall be deemed to have given
a notice to the Lender in accordance with this paragraph (ii).

 

56



--------------------------------------------------------------------------------

  (d) If:

 

  (i) the Lender assigns any of its rights under the Finance Documents; and

 

  (ii) as a result of circumstances existing at the date the assignment,
transfer or change occurs, an Obligor would be obliged to make a payment to the
New Lender under Clause 13 (Tax gross-up and indemnities) or Clause 14
(Increased costs),

then the New Lender is only entitled to receive payment under those Clauses to
the same extent as the Lender would have been if the assignment, transfer or
change had not occurred.

 

24.3 Limitation of responsibility of the Lender

 

  (a) Unless expressly agreed to the contrary, the Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

 

  (i) the legality, validity, effectiveness, adequacy or enforceability of the
Finance Documents or any other documents;

 

  (ii) the financial condition of any Obligor;

 

  (iii) the performance and observance by any Obligor of its obligations under
the Finance Documents or any other documents; or

 

  (iv) the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

and any representations or warranties implied by law are excluded.

 

  (b) Each New Lender confirms to the Lender that it:

 

  (i) has made (and shall continue to make) its own independent investigation
and assessment of the financial condition and affairs of each Obligor and its
related entities in connection with this Agreement and has not relied
exclusively on any information provided to it by the Lender in connection with
any Finance Document; and

 

  (ii) will continue to make its own independent appraisal of the
creditworthiness of each Obligor and its related entities whilst any amount is
or may be outstanding under the Finance Documents or any commitment is in force.

 

  (c) Nothing in any Finance Document obliges the Lender to:

 

  (i) accept a re-assignment from a New Lender of any of the rights assigned
under this Clause 24; or

 

  (ii) support any losses directly or indirectly incurred by the New Lender by
reason of the non-performance by any Obligor of its obligations under the
Finance Documents or otherwise.

 

57



--------------------------------------------------------------------------------

24.4 Disclosure of information

The Lender may disclose to any of its Affiliates and any other person:

 

  (a) to (or through) whom the Lender assigns (or may potentially assign) all or
any of its rights under this Agreement;

 

  (b) with (or through) whom the Lender enters into (or may potentially enter
into) any sub-participation in relation to, or any other transaction under which
payments are to be made by reference to, this Agreement or any Obligor; or

 

  (c) to whom, and to the extent that, information is required to be disclosed
by any applicable law or regulation,

any information about any Obligor, the Group and the Finance Documents as the
Lender shall consider appropriate.

 

24.5 Security over Lender’s rights

In addition to the other rights provided to the Lender under this Clause 24, the
Lender may without consulting with or obtaining consent from any Obligor at any
time charge, assign or otherwise create Security in or over (whether by way of
collateral or otherwise) all or any of its rights under any Finance Document to
secure obligations of the Lender including, without limitation, any charge,
assignment or other Security to secure obligations to a federal reserve or
central bank, except that no such charge, assignment or Security shall:

 

  (a) release the Lender from any of its obligations under the Finance Documents
or substitute the beneficiary of the relevant charge, assignment or Security for
the Lender as a party to any of the Finance Documents; or

 

  (b) require any payments to be made by an Obligor or grant to any person any
more extensive rights than those required to be made or granted to the Lender
under the Finance Documents.

 

24.6 Assignment to Federal Reserve Bank

The Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement, without notice to or consent of any
Party, to any U.S. Federal Reserve Bank provided that (i) the Lender shall not
be relieved of any of its obligations under this Agreement as a result of any
such assignment and pledge and (ii) in no event shall such U.S. Federal Reserve
Bank be considered to be a “Lender” or be entitled to require the assigning
Lender to take or omit to take any action under this Agreement.

 

25. CHANGES TO THE OBLIGORS

 

25.1 Assignment and transfers by Obligors

No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.

 

58



--------------------------------------------------------------------------------

25.2 Additional Borrower and Additional Guarantor

The Company may request that any of its Subsidiaries becomes a Borrower provided
that that Subsidiary shall also become a Guarantor at the same time of becoming
a Borrower. That Subsidiary shall become a Borrower and a Guarantor if:

 

  (a) it is incorporated in the same jurisdiction as an existing Borrower and
the Lender approves the addition of that Subsidiary;

 

  (b) the Company and that Subsidiary deliver to the Lender a duly completed and
executed Accession Deed;

 

  (c) the Company confirms to the Lender (by means of an officer’s certificate
if the Lender so requires) that no Default is continuing or would occur as a
result of that Subsidiary becoming an Additional Borrower and an Additional
Guarantor; and

 

  (d) the Lender has received all of the documents and other evidence listed in
Part II of Schedule 1 (Conditions precedent) in relation to that Subsidiary,
each in form and substance satisfactory to the Lender.

 

59



--------------------------------------------------------------------------------

SECTION 10

CONDUCT OF THE BUSINESS BY THE LENDER

 

26. CONDUCT OF BUSINESS BY THE FINANCE PARTIES

No provision of this Agreement will:

 

  (a) interfere with the right of the Lender to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;

 

  (b) oblige the Lender to investigate or claim any credit, relief, remission or
repayment available to it or the extent, order and manner of any claim; or

 

  (c) oblige the Lender to disclose any information relating to its affairs (tax
or otherwise) or any computations in respect of Tax.

 

60



--------------------------------------------------------------------------------

SECTION 11

ADMINISTRATION

 

27. PAYMENT MECHANICS

 

27.1 Payments to the Lender

 

  (a) On each date on which an Obligor is required to make a payment under a
Finance Document, that Obligor shall make the same available to the Lender
(unless a contrary indication appears in a Finance Document) for value on the
due date at the time and in such funds specified by the Lender as being
customary at the time for settlement of transactions in the relevant currency in
the place of payment.

 

  (b) Payment shall be made to such account in the principal financial centre of
the country of that currency (or in relation to euro, in a principal financial
centre in a Participating Member State or London) with such bank as the Lender
specifies.

 

27.2 Payments to the Obligors

 

  (a) On each date on which this Agreement requires an amount to be paid by the
Lender, the Lender shall make the same available to the relevant Obligor in such
funds and to such account with such bank as that Obligor shall specify from time
to time.

 

  (b) A payment will be deemed to have been made by the Lender on the date on
which it was required to be made under this Agreement if the Lender has, on or
before that date, taken steps to make that payment in accordance with the
regulations or operating procedures of the clearing system used by the Lender in
order to make the payment.

 

27.3 Distributions to an Obligor

The Lender may (with the consent of the Obligor or in accordance with Clause 28
(Set-off)) apply any amount received by it for that Obligor in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from that Obligor under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.

 

27.4 Partial payments

 

  (a) If the Lender receives a payment that is insufficient to discharge all the
amounts then due and payable by an Obligor under the Finance Documents, the
Lender shall apply that payment towards the obligations of that Obligor under
the Finance Documents in the following order:

 

  (i) first, in or towards payment pro rata of any unpaid fees, costs and
expenses of the Lender under the Finance Documents;

 

  (ii) secondly, in or towards payment pro rata of any accrued interest, fee or
commission due but unpaid under this Agreement;

 

61



--------------------------------------------------------------------------------

  (iii) thirdly, in or towards payment pro rata of any principal due but unpaid
under this Agreement; and

 

  (iv) fourthly, in or towards payment pro rata of any other sum due but unpaid
under the Finance Documents.

 

  (b) The Lender may vary the order set out in paragraphs (a)(ii) to (a)(iv)
above.

 

  (c) Paragraphs (a) and (b) above will override any appropriation made by an
Obligor.

 

27.5 No set-off by Obligors

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

 

27.6 Business Days

 

  (a) Any payment which is due to be made on a day that is not a Business Day
shall be made on the next Business Day in the same calendar month (if there is
one) or the preceding Business Day (if there is not).

 

  (b) During any extension of the due date for payment of any principal or
Unpaid Sum under this Agreement interest is payable on the principal or Unpaid
Sum at the rate payable on the original due date.

 

27.7 Currency of account

 

  (a) Subject to paragraphs (b) to (e) below, the Base Currency is the currency
of account and payment for any sum from an Obligor under any Finance Document.

 

  (b) A repayment of a Loan or Unpaid Sum or a part of a Loan or Unpaid Sum
shall be made in the currency in which that Loan or Unpaid Sum is denominated on
its due date.

 

  (c) Each payment of interest shall be made in the currency in which the sum in
respect of which the interest is payable was denominated when that interest
accrued.

 

  (d) Each payment in respect of costs, expenses, liability or Taxes shall be
made in the currency in which the costs, expenses, liability or Taxes are
incurred.

 

  (e) Any amount expressed to be payable in a currency other than the Base
Currency shall be paid in that other currency.

 

62



--------------------------------------------------------------------------------

27.8 Change of currency

 

  (a) Unless otherwise prohibited by law, if more than one currency or currency
unit are at the same time recognised by the central bank of any country as the
lawful currency of that country, then:

 

  (i) any reference in the Finance Documents to, and any obligations arising
under the Finance Documents in, the currency of that country shall be translated
into, or paid in, the currency or currency unit of that country designated by
the Lender (after consultation with the Company); and

 

  (ii) any translation from one currency or currency unit to another shall be at
the official rate of exchange recognised by the central bank for the conversion
of that currency or currency unit into the other, rounded up or down by the
Lender (acting reasonably).

 

  (b) If a change in any currency of a country occurs, this Agreement will, to
the extent the Lender (acting reasonably and after consultation with the
Company) specifies to be necessary, be amended to comply with any generally
accepted conventions and market practice in the Relevant Interbank Market and
otherwise to reflect the change in currency.

 

27.9 Disruption to Payment Systems etc.

If either the Lender determines (in its discretion) that a Disruption Event has
occurred or the Lender is notified by the Company that a Disruption Event has
occurred:

 

  (a) the Lender may, and shall if requested to do so by the Company, consult
with the Company with a view to agreeing with the Company such changes to the
operation or administration of the Facility as the Lender may deem necessary in
the circumstances;

 

  (b) the Lender shall not be obliged to consult with the Company in relation to
any changes mentioned in paragraph (a) if, in its opinion, it is not practicable
to do so in the circumstances and, in any event, shall have no obligation to
agree to such changes;

 

  (c) any such changes agreed upon by the Lender and the Company shall (whether
or not it is finally determined that a Disruption Event has occurred) be binding
upon the Parties as an amendment to (or, as the case may be, waiver of) the
terms of the Finance Documents notwithstanding the provisions of Clause 33
(Amendments and Waivers); and

 

  (d) the Lender shall not be liable for any damages, costs or losses whatsoever
(including, without limitation for negligence, gross negligence or any other
category of liability whatsoever but not including any claim based on the fraud
of the Lender) arising as a result of its taking, or failing to take, any
actions pursuant to or in connection with this Clause 27.9.

 

63



--------------------------------------------------------------------------------

28. SET-OFF

The Lender may set off any matured obligation due from an Obligor under the
Finance Documents (to the extent beneficially owned by the Lender) against any
matured obligation owed by the Lender to that Obligor, regardless of the place
of payment, booking branch or currency of either obligation. If the obligations
are in different currencies, the Lender may convert either obligation at a
market rate of exchange in its usual course of business for the purpose of the
set-off.

 

29. NOTICES

 

29.1 Communications in writing

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.

 

29.2 Addresses

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:

 

  (a) in the case of each Obligor, that identified with its name below;

 

  (b) in the case of any other Obligor, that notified in writing to the Lender
on or prior to the date on which it becomes a Party; and

 

  (c) in the case of the Lender, that identified with its name below,

or any substitute address, fax number, department or officer as the Party may
notify to the Lender (or the Lender may notify to the other Parties, if a change
is made by the Lender) by not less than five Business Days’ notice.

 

29.3 Delivery

 

  (a) Any communication or document made or delivered by one person to another
under or in connection with the Finance Documents will only be effective:

 

  (i) if by way of fax, when received in legible form; or

 

  (ii) if by way of letter, when it has been left at the relevant address or
five Business Days after being deposited in the post postage prepaid in an
envelope addressed to it at that address,

and, if a particular department or officer is specified as part of its address
details provided under Clause 29.2 (Addresses), if addressed to that department
or officer.

 

  (b) Any communication or document to be made or delivered to the Lender will
be effective only when actually received by the Lender and then only if it is
expressly marked for the attention of the department or officer identified with
the Lender’s signature below (or any substitute department or officer as the
Lender shall specify for this purpose).

 

64



--------------------------------------------------------------------------------

  (c) Any communication or document made or delivered to the Company in
accordance with this Clause 29.3 will be deemed to have been made or delivered
to each of the Obligors.

 

29.4 English language

 

  (a) Any notice given under or in connection with any Finance Document must be
in English.

 

  (b) All other documents provided under or in connection with any Finance
Document must be:

 

  (i) in English; or

 

  (ii) if not in English, and if so required by the Lender, accompanied by a
certified English translation and, in this case, the English translation will
prevail unless the document is a constitutional, statutory or other official
document.

 

30. CALCULATIONS AND CERTIFICATES

 

30.1 Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by the
Lender are prima facie evidence of the matters to which they relate.

 

30.2 Certificates and determinations

Any certification or determination by the Lender of a rate or amount under any
Finance Document is, in the absence of manifest error, conclusive evidence of
the matters to which it relates.

 

30.3 Day count convention

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the
Relevant Interbank Market differs, in accordance with that market practice.

 

31. PARTIAL INVALIDITY

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

32. REMEDIES AND WAIVERS

No failure to exercise, nor any delay in exercising, on the part of the Lender,
any right or remedy under the Finance Documents shall operate as a waiver, nor
shall any single or partial exercise of any right or remedy prevent any further
or other exercise or the exercise of any other right or remedy. The rights and
remedies provided in this Agreement are cumulative and not exclusive of any
rights or remedies provided by law.

 

65



--------------------------------------------------------------------------------

33. AMENDMENTS AND WAIVERS

Any term of the Finance Documents may be amended or waived only with the consent
of the Lender and the Obligors and any such amendment or waiver will be binding
on all Parties.

 

34. COUNTERPARTS

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

 

35. USA PATRIOT ACT

The Lender hereby notifies each Obligor that pursuant to the requirements of the
USA Patriot Act, the Lender is required to obtain, verify and record information
that identifies such Obligor, which information includes the name and address of
such Obligor and other information that will allow the Lender to identify such
Obligor in accordance with the USA Patriot Act.

 

66



--------------------------------------------------------------------------------

SECTION 12

GOVERNING LAW AND ENFORCEMENT

 

36. GOVERNING LAW

This Agreement is governed by English law.

 

37. ENFORCEMENT

 

37.1 Jurisdiction

 

  (a) The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Agreement (including a dispute
relating to the existence, validity or termination of this Agreement or the
consequences of its nullity) (a “Dispute”).

 

  (b) The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

67



--------------------------------------------------------------------------------

SCHEDULE 1

CONDITIONS PRECEDENT

Part I

Conditions precedent to initial Utilisation

 

1. Obligors

 

  (a) A copy of the constitutional documents of each Obligor.

 

  (b) A copy of a resolution of the board of directors of each Obligor:

 

  (i) approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving that it execute the Finance
Documents to which it is a party;

 

  (ii) authorising a specified person or persons to execute the Finance
Documents to which it is a party on its behalf; and

 

  (iii) authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation
Request) to be signed and/or despatched by it under or in connection with the
Finance Documents to which it is a party.

 

  (c) A specimen of the signature of each person authorised by the resolution
referred to in paragraph (b) above.

 

  (d) A certificate of the Company (signed by a director or other authorised
signatory) confirming that borrowing or guaranteeing, as appropriate, the
Facility would not cause any borrowing, guaranteeing or similar limit binding on
any Obligor to be exceeded.

 

  (e) A certificate of an authorised signatory of the relevant Obligor
certifying that each copy document relating to it specified in this Part I of
Schedule 1 is correct, complete and in full force and effect as at a date no
earlier than the date of this Agreement.

 

2. Finance Documents

This Agreement executed by the members of the Group parties to this Agreement.

 

3. Other documents and evidence

A copy of any other Authorisation or other document, opinion or assurance which
the Lender considers to be necessary or desirable (if it has notified the
Company accordingly) in connection with the entry into and performance of the
transactions contemplated by any Finance Document or for the validity and
enforceability of any Finance Document.

 

68



--------------------------------------------------------------------------------

Part II

Conditions precedent required to be delivered by an Additional Obligor

 

1. An Accession Deed, duly executed by the Additional Obligor and the Company.

 

2. A copy of the constitutional documents of the Additional Obligor.

 

3. A copy of a resolution of the board of directors of the Additional Obligor:

 

  (a) approving the terms of, and the transactions contemplated by, the
Accession Deed and the Finance Documents and resolving that it execute the
Accession Deed;

 

  (b) authorising a specified person or persons to execute the Accession Deed on
its behalf; and

 

  (c) authorising a specified person or persons, on its behalf, to sign and/or
despatch all other documents and notices (including, in relation to an
Additional Borrower, any Utilisation Request) to be signed and/or despatched by
it under or in connection with the Finance Documents.

 

4. A specimen of the signature of each person authorised by the resolution
referred to in paragraph 3 above.

 

5. A certificate of the Additional Obligor (signed by a director) confirming
that borrowing or guaranteeing, as appropriate, the Total Commitments would not
cause any borrowing, guaranteeing or similar limit binding on it to be exceeded.

 

6. A certificate of an authorised signatory of the Additional Obligor certifying
that each copy document listed in this Part II of Schedule 1 is correct,
complete and in full force and effect as at a date no earlier than the date of
the Accession Deed.

 

7. A copy of any other Authorisation or other document, opinion or assurance
which the Lender considers to be necessary or desirable in connection with the
entry into and performance of the transactions contemplated by the Accession
Deed or for the validity and enforceability of any Finance Document.

 

69



--------------------------------------------------------------------------------

SCHEDULE 2

UTILISATION REQUEST

 

From: [name of relevant Borrower]

 

To: E D & F Man Treasury Management plc

Dated:

Dear Sirs

$100,000,000 Multicurrency Revolving Credit Facility Agreement

dated [—] 2009 (the “Agreement”)

 

1. We refer to the Agreement. This is a Utilisation Request. Terms defined in
the Agreement have the same meaning in this Utilisation Request unless given a
different meaning in this Utilisation Request.

 

2. We wish to borrow a Loan on the following terms:

 

Proposed Utilisation Date:    [    ] (or, if that is not a Business Day, the
next Business Day) Currency of Loan:    [    ] Amount:    $[    ] or, if less,
the Available Facility Interest Period:    [    ]

 

3. We confirm that each condition specified in Clause 4.2 (Further conditions
precedent) is satisfied on the date of this Utilisation Request.

 

4. The proceeds of this Loan should be credited to [account].

 

5. This Utilisation Request is irrevocable.

Yours faithfully

 

 

authorised signatory for

[name of relevant Borrower]

 

70



--------------------------------------------------------------------------------

SCHEDULE 3

FORM OF COMPLIANCE CERTIFICATE

 

To: E D & F Man Treasury Management plc

 

From: Westway Group, Inc.

Dated:

Dear Sirs

$100,000,000 Multicurrency Revolving Credit Facility Agreement

dated [—] 2009 (the “Agreement”)

 

1. We refer to the Agreement. This is a Compliance Certificate. Terms defined in
the Agreement have the same meaning when used in this Compliance Certificate
unless given a different meaning in this Compliance Certificate.

 

2. We confirm that:

[insert details of financial covenants and whether the appropriate Obligor is in
compliance with those covenants]

 

3. [We confirm that no Default is continuing.]1

 

Signed:  

 

    

 

  Director of Company      Director of Company

 

1 If this statement cannot be made, the certificate should identify any Default
that is continuing and the steps, in any, being taken to remedy it.

 

71



--------------------------------------------------------------------------------

SCHEDULE 4

FORM OF ACCESSION DEED

 

To: E D & F Man Treasury Management plc

 

From: Westway Group, Inc. and [insert Subsidiary’s name]

Dated:

Dear Sirs

$100,000,000 Multicurrency Revolving Credit Facility Agreement

dated [—] 2009 (the “Agreement”)

 



1. We refer to the Agreement. This is an Accession Letter. Terms defined in the
Agreement have the same meaning in this Accession Letter unless given a
different meaning in this Accession Letter.

 

2. [Subsidiary] agrees to become an Additional Borrower and an Additional
Guarantor and to be bound by the terms of the Agreement as an Additional
Borrower and an Additional Guarantor pursuant to Clause 25.2 (Additional
Borrower and Additional Guarantor) of the Agreement. [Subsidiary] is a company
duly incorporated under the laws of [name of relevant jurisdiction].

 

3. [Subsidiary’s] administrative details are as follows:

Address:

Fax No:

Attention:

 

4. This Accession Letter is governed by English law.

This Accession Letter is entered into by deed.

 

Westway Group, Inc.     [Subsidiary] By:  

 

    By:  

 

 

72



--------------------------------------------------------------------------------

SIGNATURES

 

The Original Borrowers WESTWAY GROUP, INC. By:  

/s/ Thomas A. Masilla, Jr., CFO

Address:  

365 Canal Street, Suite 2900,

New Orleans, LA 70130

Fax:   504-636-4316 WESTWAY HOLDINGS NETHERLANDS BV By:  

/s/ Scott Mackenzie, Director

Address:  

365 Canal Street, Suite 2900,

New Orleans, LA 70130

Fax:   504-636-4316 The Original Guarantor WESTWAY GROUP, INC. By:  

/s/ Thomas A. Masilla, Jr., CFO

Address:  

365 Canal Street, Suite 2900,

New Orleans, LA 70130

Fax:   504-636-4316 The Lender E D & F MAN TREASURY MANAGEMENT PLC By:  

/s/ Eve-Marie L. Hutin

Address:  

Cottons Centre, Hays Lane, London

SE1 2QE, UK

Fax:   0044 207 089 8430

 

73